ICJ_161_MaritimeDelimitation-IndianOcean_SOM_KEN_2021-10-12_JUD_01_NA_00_FR.txt.                                      12 OCTOBER 2021

                                        JUDGMENT




MARITIME DELIMITATION IN THE INDIAN OCEAN

            (SOMALIA v. KENYA)




                ___________




DÉLIMITATION MARITIME DANS L’OCÉAN INDIEN

            (SOMALIE c. KENYA)




                                     12 OCTOBRE 2021

                                            ARRÊT

                                       TABLE DES MATIÈRES

                                                                                    Paragraphes

   QUALITÉS                                                                             1-28

 I. CONTEXTE GÉOGRAPHIQUE ET HISTORIQUE                                                31-34

II. APERÇU DES POSITIONS DES PARTIES                                                     35

III. QUESTION DE SAVOIR SI LA SOMALIE A ACQUIESCÉ À UNE FRONTIÈRE
   MARITIME LONGEANT LE PARALLÈLE                                                      36-89

IV. DÉLIMITATION MARITIME                                                              90-197

    A. Droit applicable                                                                  92
    B.   Point de départ de la frontière maritime                                      93-98
    C.   Délimitation de la mer territoriale                                           99-118
    D. Délimitation de la zone économique exclusive et du plateau continental en
       deçà de 200 milles marins                                                      119-177
         1. Méthode de délimitation                                                   119-131
         2. Côtes pertinentes et zone pertinente                                      132-141
            a) Côtes pertinentes                                                      132-137
            b) Zone pertinente                                                        138-141
         3. Ligne d’équidistance provisoire                                           142-146
         4. Question de savoir s’il convient d’ajuster la ligne d’équidistance
            provisoire                                                                147-174
         5. Vérification de l’absence de disproportion                                175-177
   E.    Question de la délimitation du plateau continental au-delà de 200 milles
         marins                                                                       178-197

V. ALLÉGATIONS DE VIOLATIONS PAR LE KENYA DE SES OBLIGATIONS
   INTERNATIONALES                                                                    198-213

   DISPOSITIF                                                                           214



                                           ___________

                          COUR INTERNATIONALE DE JUSTICE



                                          ANNÉE 2021
                                                                                                2021
                                                                                             12 octobre
                                                                                            Rôle général
                                                                                               no 161
                                         12 octobre 2021



                  DÉLIMITATION MARITIME DANS L’OCÉAN INDIEN

                                    (SOMALIE c. KENYA)



       Contexte géographique et historique — Somalie et Kenya étant deux Etats d’Afrique de l’Est
dont les côtes sont adjacentes — Arrangement conventionnel de 1927/1933 entre l’Italie et le
Royaume-Uni concernant les frontières de leurs territoires en Afrique de l’Est — Somalie et Kenya
ayant obtenu leur indépendance en 1960 et 1963, respectivement — Etats étant tous deux parties à
la convention des Nations Unies sur le droit de la mer (la CNUDM) — Etats ayant tous deux déposé
une demande auprès de la Commission des limites du plateau continental (la Commission des
limites) afin d’obtenir des recommandations sur la limite extérieure du plateau continental au-delà
de 200 milles marins — Commission des limites n’ayant encore formulé aucune recommandation.



                                                *



      Aperçu général des positions des Parties — Somalie revendiquant une ligne d’équidistance
non ajustée traversant tous les espaces maritimes — Kenya soutenant qu’il existe déjà une frontière
maritime convenue, la Somalie ayant acquiescé à une frontière qui suit le parallèle.



                                                *



      Question de savoir si la Somalie a acquiescé à une frontière maritime longeant le parallèle.

                                                -2-

       Délimitation maritime devant être effectuée par voie d’accord ou en recourant à une instance
tierce dotée de compétence — Accord établissant une frontière maritime étant généralement exprimé
par écrit, mais pouvant prendre d’autres formes — Question essentielle étant celle de savoir s’il
existe une manière commune, de la part des Etats intéressés, d’envisager la délimitation de la
frontière — Preuve requise pour démontrer que la frontière maritime a été établie par
acquiescement ou accord tacite ayant été fixée à un seuil élevé — Cour devant rechercher s’il existe
des éléments de preuve convaincants établissant que la revendication par le Kenya d’une frontière
maritime a été maintenue de façon constante, appelant par conséquent une réponse de la Somalie,
et a été acceptée de manière claire et constante par celle-ci.


       Question de savoir si la revendication par le Kenya d’une frontière suivant le parallèle a été
maintenue de manière constante — Proclamations kényanes de 1979 et 2005 affirmant que la
frontière suit le parallèle — Législation du Kenya faisant référence à une ligne médiane ou
d’équidistance — Notes verbales kényanes de 2007 et 2008 demandant à la Somalie de confirmer
son acceptation du parallèle comme constituant la frontière — Demande soumise par le Kenya à la
Commission des limites en 2009 et mémorandum d’accord signé par les deux Etats en 2009
reconnaissant l’existence de frontières maritimes litigieuses — Négociations tenues en 2014 entre
les Parties et correspondance diplomatique du Kenya en 2014–2015 semblant également indiquer
que la frontière ne faisait pas encore l’objet d’un accord — Absence d’éléments de preuve
convaincants montrant que la revendication par le Kenya d’une frontière suivant le parallèle a été
maintenue de façon constante et appelait par conséquent une réponse de la part de la Somalie.


       Question de savoir si la Somalie a accepté de manière claire et constante la revendication par
le Kenya d’une frontière suivant le parallèle — Positions des Parties lors de la troisième conférence
des Nations Unies sur le droit de la mer n’indiquant pas que la Somalie ait rejeté l’équidistance
comme méthode possible pour parvenir à une solution équitable — Rien n’indiquant que la Somalie
ait accepté la revendication du Kenya au cours des négociations bilatérales de 1980-1981 — Loi
maritime somalienne de 1988 prévoyant que la frontière dans la mer territoriale suit «une ligne
droite s’étendant vers le large, comme indiqué sur les croquis joints» — Membre de phrase
manquant de clarté et sens impossible à déterminer en l’absence des croquis
mentionnés — Mémorandum d’accord de 2009 et informations préliminaires soumises en 2009 par
la Somalie à la Commission des limites, lettre adressée en 2009 au Secrétaire général de l’ONU et
objection élevée en 2014 à l’examen de la demande du Kenya par la Commission des limites faisant
tous référence à un différend frontalier maritime non réglé — Contexte de guerre civile ayant privé
la Somalie d’un gouvernement et d’une administration pleinement opérationnels entre 1991 et 2005
devant être pris en considération — Absence d’acceptation claire et constante de la part de la
Somalie d’une frontière maritime suivant le parallèle.


      Pratique des Parties entre 1979 et 2014 concernant les patrouilles navales, la pêche, la
recherche scientifique marine et les concessions pétrolières n’établissant pas non plus que la
Somalie a accepté de manière claire et constante une frontière maritime longeant le parallèle.


       Absence d’éléments de preuve convaincants montrant que la Somalie a acquiescé à la
frontière maritime revendiquée par le Kenya — Partant, absence de frontière maritime convenue
entre les Parties le long du parallèle.



                                                 *

                                               -3-

      Délimitation maritime.


      Droit applicable — CNUDM.


       Point de départ de la frontière maritime — Concordance de vues des Parties — Point terminal
de la frontière terrestre défini dans l’arrangement conventionnel de 1927/1933 constituant le point
de départ de la frontière maritime.


       Délimitation de la mer territoriale — Article 15 de la CNUDM — Détermination de points de
base adaptés à la géographie des côtes — Effet disproportionné de minuscules formations — Cour
ne retenant que des points de base situés sur la terre ferme des côtes continentales — Ligne médiane
construite constituant la frontière dans la mer territoriale.


     Délimitation de la zone économique exclusive et du plateau continental en deçà de 200 milles
marins — Articles 74 et 83 de la CNUDM — Méthode en trois étapes mise au point par la
Cour — Aucune raison de recourir à une autre méthode en l’espèce.

       Détermination des côtes pertinentes et de la zone pertinente — Côtes pertinentes étant celles
dont les projections se chevauchent — Cour utilisant des projections radiales de 200 milles marins
pour déterminer les côtes pertinentes de la Somalie et du Kenya — Zone pertinente étant celle dans
laquelle les droits potentiels des parties se chevauchent — Zone pertinente en l’espèce étant
constituée par le chevauchement des projections radiales de 200 milles marins à partir du point
terminal de la frontière terrestre.

       Première étape — Construction d’une ligne d’équidistance provisoire — Détermination des
points de base appropriés — Ligne d’équidistance provisoire construite à partir de l’extrémité de la
frontière dans la mer territoriale jusqu’à 200 milles marins du point de départ de la frontière
maritime.

       Deuxième étape — Question de savoir si des circonstances pertinentes appellent un
ajustement de la ligne d’équidistance provisoire — Situation actuelle en matière de sécurité en
Somalie et dans les espaces maritimes adjacents n’imposant pas d’ajustement — Pas d’ajustement
nécessaire pour assurer un accès équitable aux ressources halieutiques — Absence de frontière
de facto justifiant un ajustement — Question de savoir si l’utilisation d’une ligne d’équidistance
produit un effet d’amputation au détriment du Kenya en raison de la configuration du
littoral — Nécessité de prendre en considération un contexte géographique plus large — Amputation
des droits maritimes du Kenya due à la concavité de la côte de la Somalie à la Tanzanie — Ile de
Pemba accentuant l’effet d’amputation — Nécessité d’ajuster la ligne d’équidistance provisoire en
la déplaçant vers le nord — Ligne ajustée suivant une ligne géodésique ayant un azimut initial de
114° jusqu’à l’intersection avec la limite des 200 milles marins de la côte du Kenya.

       Troisième étape — Vérification de l’absence de disproportion marquée entre le rapport des
longueurs des côtes pertinentes et le rapport des espaces attribués aux Parties dans la zone
pertinente — Absence de disproportion marquée en l’espèce — Ligne ajustée aboutissant à une
solution équitable.


      Question de la délimitation du plateau continental au-delà de 200 milles marins — Parties
ayant toutes deux présenté des demandes à la Commission des limites et satisfait aux obligations
leur incombant au regard de l’article 76 de la CNUDM — Attente des recommandations de la
Commission des limites aux fins de la délinéation de la limite extérieure du plateau

                                                 -4-

continental — Absence de délinéation de la limite extérieure ne faisant pas en soi obstacle à la
délimitation du plateau continental étendu entre Etats ayant des côtes adjacentes — Etape essentielle
de la délimitation consistant à déterminer s’il existe des droits à un plateau continental étendu et si
ceux-ci se chevauchent — Parties revendiquant toutes deux un plateau continental s’étendant
jusqu’à 350 milles marins sur la base de preuves scientifiques, revendications qui se
chevauchent — Aucune des Parties ne contestant l’existence ou l’étendue du droit de l’autre Partie
à un plateau continental au-delà de 200 milles marins — Parties priant toutes deux la Cour de
délimiter la frontière maritime jusqu’à la limite extérieure du plateau continental — Cour procédant
à la délimitation — Cour prolongeant la ligne géodésique utilisée pour la délimitation de la zone
économique exclusive et du plateau continental en deçà de 200 milles marins — Frontière maritime
se prolongeant le long de cette ligne jusqu’aux limites extérieures des plateaux continentaux, qui
devront être tracées sur la base des futures recommandations de la Commission des limites, ou
jusqu’à la zone où les droits d’Etats tiers sont susceptibles d’être affectés.

       Possible zone grise de taille limitée — Nul besoin, en l’espèce, de se prononcer sur le régime
juridique qui y serait applicable.



                                                  *



       Allégations de violation par le Kenya de ses obligations internationales — Fait que les
activités maritimes du Kenya dans la zone litigieuse n’aient pas été menées de bonne foi n’étant pas
établi — Absence de violation de la souveraineté des droits souverains et de la juridiction de la
Somalie — Rien n’indiquant que les activités du Kenya ont compromis ou entravé la conclusion d’un
accord définitif sur la délimitation — Absence de violation du paragraphe 3 de l’article 74 ou du
paragraphe 3 de l’article 83 de la CNUDM — Responsabilité du Kenya n’étant pas engagée.




                                              ARRÊT



Présents : MME DONOGHUE, présidente ; M. GEVORGIAN, vice-président ; MM. TOMKA,
           ABRAHAM, BENNOUNA, YUSUF, MMES XUE, SEBUTINDE, MM. BHANDARI, ROBINSON,
           SALAM, IWASAWA, NOLTE, juges ; M. GUILLAUME, juge ad hoc ; M. GAUTIER, greffier.


      En l’affaire relative à la délimitation maritime dans l’océan Indien,

      entre

la République fédérale de Somalie,

représentée par

      S. Exc. M. Mahdi Mohammed Gulaid, vice-premier ministre de la République fédérale de
         Somalie,

      comme agent ;

                                        -5-

S. Exc. M. Ali Said Faqi, ambassadeur de la République fédérale de Somalie auprès du
   Royaume de Belgique, du Royaume des Pays-Bas et du Grand-Duché de Luxembourg,

comme coagent ;

M. Mohamed Omar Ibrahim, conseiller juridique principal auprès du président de la
   République fédérale de Somalie,

comme agent adjoint en second ;

M. Paul S. Reichler, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
   suprême des Etats-Unis d’Amérique et du district de Columbia,

M. Alain Pellet, professeur émérite de l’Université Paris Nanterre, ancien président de la
   Commission du droit international, membre de l’Institut de droit international,

M. Philippe Sands, QC, professeur de droit international au University College London,
   avocat, Matrix Chambers (Londres),

Mme Alina Miron, professeur de droit international à l’Université d’Angers,

M. Edward Craven, avocat, Matrix Chambers (Londres),

comme conseils et avocats ;

M. Lawrence H. Martin, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
   suprême des Etats-Unis d’Amérique, du district de Columbia et du Commonwealth du
   Massachusetts,

M. Yuri Parkhomenko, avocat au cabinet Foley Hoag LLP, membre du barreau du district de
   Columbia,

M. Nicholas M. Renzler, avocat au cabinet Foley Hoag LLP, membre des barreaux de la Cour
   suprême des Etats-Unis d’Amérique, du district de Columbia et de l’Etat de New York,

M. Benjamin Salas Kantor, avocat au cabinet Foley Hoag LLP, membre du barreau de la Cour
   suprême de la République du Chili,

M. Ysam Soualhi, chercheur au Centre Jean Bodin (CJB) de l’Université d’Angers,

comme conseils ;

S. Exc. M. Abukar Dahir Osman, représentant permanent de la République fédérale de
   Somalie auprès de l’Organisation des Nations Unies,

M. Sulayman Mohamed Mohamoud, Attorney General de la République fédérale de Somalie,

S. Exc. M. Yusuf Garaad Omar, envoyé spécial du président de la République fédérale de
   Somalie pour la mer Rouge et le golfe d’Aden,

M. Osmani Elmi Guled, Solicitor General de la République fédérale de Somalie,

M. Ahmed Ali Dahir, ancien Attorney General de la République fédérale de Somalie,

                                                -6-

      M. Kamil Abdullahi Mohammed, conseiller juridique, bureau de l’Attorney General de la
         République fédérale de Somalie,

      M. Abdiqani Yasin Mohamed, assistant personnel du vice-premier ministre de la République
         fédérale de Somalie,

      comme conseillers ;

      M. Scott Edmonds, cartographe, International Mapping,

      Mme Vickie Taylor, cartographe, International Mapping,

      comme conseillers techniques,

      et

la République du Kenya,

représentée par

      l’honorable Paul Kihara Kariuki, Attorney General de la République du Kenya,

      comme agent ;

      S. Exc. M. Lawrence Lenayapa, ambassadeur de la République du Kenya auprès du Royaume
         des Pays-Bas,

      comme coagent,


      LA COUR,

      ainsi composée,

      après délibéré en chambre du conseil,

      rend l’arrêt suivant :


       1. Le 28 août 2014, le Gouvernement de la République fédérale de Somalie (dénommée
ci-après la «Somalie») a déposé au Greffe de la Cour une requête introductive d’instance contre la
République du Kenya (dénommée ci-après le «Kenya») au sujet d’un différend portant sur
«l’établissement de la frontière maritime unique séparant la Somalie et le Kenya dans l’océan Indien
et délimitant la mer territoriale, la zone économique exclusive … et le plateau continental, y compris
la partie de celui-ci qui s’étend au-delà de la limite des 200 milles marins».

        Dans sa requête, la Somalie entendait fonder la compétence de la Cour sur les déclarations
faites par elle-même le 11 avril 1963 et par le Kenya le 19 avril 1965 en vertu du paragraphe 2 de
l’article 36 du Statut de la Cour.


      2. Conformément au paragraphe 2 de l’article 40 du Statut, le greffier a immédiatement
communiqué la requête au Gouvernement du Kenya. Il a également informé le Secrétaire général de
l’Organisation des Nations Unies du dépôt par la Somalie de cette requête.

                                                 -7-

      3. Par lettre du 14 novembre 2014, le greffier a informé tous les Etats Membres de
l’Organisation des Nations Unies du dépôt de la requête.


      4. Conformément au paragraphe 3 de l’article 40 du Statut, le greffier a par la suite informé
les Etats Membres de l’Organisation des Nations Unies, par l’entremise du Secrétaire général, du
dépôt de la requête en leur transmettant le texte bilingue imprimé de celle-ci.


      5. La Cour ne comptant sur le siège aucun juge de nationalité kényane, le Kenya s’est prévalu
du droit que lui confère le paragraphe 2 de l’article 31 du Statut de procéder à la désignation d’un
juge ad hoc pour siéger en l’affaire ; il a désigné M. Gilbert Guillaume.


      6. Par ordonnance du 16 octobre 2014, le président de la Cour a fixé au 13 juillet 2015 et au
27 mai 2016, respectivement, les dates d’expiration des délais pour le dépôt d’un mémoire par la
Somalie et d’un contre-mémoire par le Kenya. La Somalie a déposé son mémoire dans le délai ainsi
prescrit.


       7. Le 7 octobre 2015, dans le délai fixé au paragraphe 1 de l’article 79 du Règlement de la
Cour du 14 avril 1978 (tel qu’amendé le 1er février 2001), le Kenya a soulevé des exceptions
préliminaires d’incompétence de la Cour et d’irrecevabilité de la requête. Par ordonnance du
9 octobre 2015, la Cour a constaté que la procédure sur le fond était suspendue en application du
paragraphe 5 de l’article 79 du Règlement du 14 avril 1978 (tel qu’amendé le 1er février 2001). En
conséquence, et compte tenu de l’instruction de procédure V, elle a, par cette même ordonnance, fixé
au 5 février 2016 la date d’expiration du délai dans lequel la Somalie pourrait présenter un exposé
écrit contenant ses observations et conclusions sur les exceptions préliminaires soulevées par le
Kenya. La Somalie a déposé son exposé dans le délai ainsi prescrit, et l’affaire s’est alors trouvée en
état pour ce qui est des exceptions préliminaires.


       8. Sur les instructions données par la Cour en vertu du paragraphe 1 de l’article 43 de son
Règlement, le greffier a adressé aux Etats parties à la convention des Nations Unies sur le droit de la
mer (dénommée ci-après la «CNUDM» ou la «convention») la notification prévue au paragraphe 1
de l’article 63 du Statut. Il a en outre adressé à l’Union européenne, qui est aussi partie à la
convention, la notification prévue au paragraphe 2 de l’article 43 du Règlement, en demandant à cette
organisation de lui faire savoir si elle entendait présenter des observations en vertu de la disposition
précitée. En réponse, le directeur général du service juridique de la Commission européenne a indiqué
que celle-ci, agissant au nom de l’Union européenne, n’avait pas l’intention de présenter des
observations en l’espèce.


       9. Par une communication en date du 21 janvier 2016, le Gouvernement de la République de
Colombie, se référant au paragraphe 1 de l’article 53 du Règlement, a demandé à recevoir des
exemplaires des pièces de procédure et documents annexés produits en l’espèce. Ayant consulté les
Parties conformément à la disposition susvisée, et ayant tenu compte de l’objection élevée par l’une
d’elles, la Cour a décidé qu’il n’était pas approprié d’accéder à cette demande. Par lettre datée du
17 mars 2016, le greffier a dûment communiqué cette décision au Gouvernement colombien et aux
Parties.

                                                 -8-

      10. Des audiences publiques sur les exceptions préliminaires soulevées par le Kenya ont été
tenues du 19 au 23 septembre 2016. Par son arrêt du 2 février 2017 (ci-après l’«arrêt de 2017»), la
Cour a rejeté les exceptions préliminaires soulevées par le Kenya, et dit qu’elle avait compétence
pour connaître de la requête déposée par la Somalie le 28 août 2014 et que ladite requête était
recevable.


      11. Par ordonnance du 2 février 2017, la Cour a fixé au 18 décembre 2017 la date d’expiration
du délai pour le dépôt du contre-mémoire du Kenya. Cette pièce a été déposée dans le délai ainsi
fixé.


      12. Par ordonnance du 2 février 2018, la Cour a autorisé la présentation d’une réplique par la
Somalie et d’une duplique par le Kenya, et fixé au 18 juin 2018 et au 18 décembre 2018,
respectivement, les dates d’expiration des délais pour le dépôt de ces pièces. La réplique et la
duplique ont été déposées dans les délais ainsi prescrits.


       13. Par lettres en date du 26 février 2019, les Parties ont été informées que les audiences sur
le fond se tiendraient du 9 au 13 septembre 2019. Par lettre datée du 2 septembre 2019, reçue sous le
couvert d’une note verbale datée du 3 septembre 2019, le Kenya a prié la Cour de reporter la
procédure orale de douze mois. Par lettre datée du 4 septembre 2019, la Somalie a répondu qu’elle
considérait cette demande «manifestement injustifiée, nuisible à la procédure judiciaire ainsi qu’au
règlement pacifique de ce différend existant de longue date, et hautement préjudiciable à [son
endroit]». Par lettres en date du 5 septembre 2019, les Parties ont été informées que la Cour avait
décidé de reporter l’ouverture de la procédure orale au 4 novembre 2019.

       Par lettre datée du 16 septembre 2019, le Kenya a demandé à la Cour de reconsidérer sa
décision du 5 septembre 2019 et de reporter la procédure orale au mois de septembre 2020. Par lettre
datée du 19 septembre 2019, la Somalie a fait valoir que rien ne justifiait que la Cour revienne sur sa
décision. Par lettre datée du 23 septembre 2019, le Kenya a réitéré sa demande. Le 3 octobre 2019,
la vice-présidente de la Cour, faisant fonction de président en l’espèce, a rencontré les représentants
des Parties afin de recueillir leurs vues s’agissant de la question du report de la procédure orale. Par
lettres en date du 16 octobre 2019, les Parties ont été informées que la Cour avait décidé de reporter
l’ouverture de la procédure orale au 8 juin 2020.


       14. Par lettre datée du 23 avril 2020, le Kenya a demandé que la procédure orale soit reportée
sine die en raison de la pandémie de COVID-19. Par lettre datée du 1er mai 2020, la Somalie s’est
opposée à tout nouveau report de la procédure orale. Par lettres en date du 19 mai 2020, les Parties
ont été informées de la décision de la Cour de reporter la procédure orale à la semaine du 15 mars
2021 et un calendrier détaillé des audiences leur a été communiqué.


       15. Par lettres en date du 23 décembre 2020, les Parties ont été informées que, compte tenu
des restrictions en vigueur dans le monde entier du fait de la pandémie de COVID-19, les audiences
devant s’ouvrir le 15 mars 2021 se tiendraient par liaison vidéo. Un nouveau calendrier détaillé leur
a également été communiqué.


      16. Par lettre datée du 28 janvier 2021, le Kenya, invoquant «d’importantes difficultés dans la
préparation des audiences en raison de la pandémie actuelle de COVID-19» et exprimant des
inquiétudes quant à la tenue d’audiences par liaison vidéo, a sollicité «un report des audiences

                                                  -9-

jusqu’à ce que la situation sanitaire se soit améliorée». Par lettre datée du 3 février 2021, la Somalie
s’est opposée à cette demande. Les Parties ont échangé d’autres communications sur la question. Par
lettres en date du 12 février 2021, elles ont été informées que la Cour avait décidé de tenir les
audiences aux dates prévues, à compter du 15 mars 2021, sous forme hybride, certains juges y
assistant en personne dans la grande salle de justice et d’autres y participant à distance par liaison
vidéo ; les représentants des Parties pouvaient y participer soit en personne, soit par liaison vidéo.


       17. Le 5 mars 2021, le Kenya a présenté une demande tendant à produire de «nouveaux
documents et éléments de preuve». A sa lettre étaient joints un appendice 1, assorti de deux annexes,
et un appendice 2, constitué de huit volumes avec des annexes. Dans sa lettre, le Kenya indiquait que
le premier volume de l’appendice 2 contenait des explications quant à «la nature et à la pertinence
des éléments de preuve additionnels». Par lettre datée du 9 mars 2021, la Somalie a fait savoir à la
Cour qu’elle ne s’opposait pas à la production des pièces que le Kenya souhaitait soumettre, à
l’exception du premier volume de l’appendice 2. S’agissant de celui-ci, elle s’est toutefois déclarée
disposée à lever son objection, à condition de se voir offrir la possibilité d’y répondre.


       18. Par lettres en date du 11 mars 2021, les Parties ont été informées que, en l’absence
d’objection de la part de la Somalie et conformément au paragraphe 1 de l’article 56 du Règlement,
les documents contenus dans l’appendice 1 et dans les volumes 2 à 8 de l’appendice 2 pouvaient être
produits et seraient versés au dossier. Compte tenu des vues des Parties et des circonstances propres
au cas d’espèce, la Cour a décidé d’autoriser la production par le Kenya du premier volume de
l’appendice 2 (dénommé ci-après l’«appendice 2»), étant entendu que la Somalie aurait la possibilité
de présenter des observations y relatives au cours des audiences. Elle a en outre décidé que, si la
Somalie souhaitait formuler des observations écrites au sujet des pièces produites par le Kenya et
soumettre des documents à l’appui de ces observations, il lui faudrait le faire le 22 mars 2021 au plus
tard. La Somalie a présenté des observations sur ces pièces pendant les audiences et déposé des
observations écrites le 22 mars 2021.


       19. Par lettre datée du 11 mars 2021 et reçue au Greffe le 12 mars 2021, l’agent du Kenya a
informé la Cour que son gouvernement ne participerait pas aux audiences et donné les raisons de
cette décision. Il a demandé à pouvoir s’adresser à la Cour avant l’ouverture des audiences et
soumettre un exposé écrit de la position du Kenya, dont un exemplaire était joint à sa lettre. Par lettre
datée du 12 mars 2021, la Somalie s’est opposée aux deux demandes formulées par l’agent du Kenya.
Par lettres en date du 15 mars 2021, les Parties ont été informées que la Cour avait décidé de ne pas
accéder aux deux demandes du Kenya.


       20. Par lettre datée du 15 mars 2021, le coagent du Kenya a indiqué que, «[t]out en réaffirmant
qu’il ne participera[it] pas à la procédure orale sur le fond, [le Kenya] [tenait] à informer la Cour
qu’il entend[ait] cependant utiliser 30 minutes du temps qui lui [était] alloué le 18 mars 2021 pour
s’adresser oralement à elle». La Somalie a répondu par lettre datée du même jour, déclarant qu’elle
se félicitait de la décision du Kenya de participer aux audiences. Par lettres en date du 16 mars 2021,
les Parties ont été informées que la Cour était disposée à accorder au Kenya la possibilité de
s’adresser à elle le 18 mars 2021 (au cours de la séance initialement prévue pour les plaidoiries de
celui-ci), afin de lui permettre de prendre part à la procédure orale et d’exposer ses arguments sur le
fond de l’affaire. Par lettre datée du 17 mars 2021, le Kenya a indiqué qu’il «ne fera[it] pas usage de
la possibilité que lui a[vait] accordée la Cour» de participer à la procédure orale le 18 mars 2021.

                                                - 10 -

       21. Par lettre datée du 18 mars 2021, le Kenya a présenté à la Cour quatre nouveaux documents
«pour information et examen». Par lettre datée du 22 mars 2021, la Somalie a fait valoir que ces
documents n’étaient ni nouveaux ni cruciaux, et qu’ils ne venaient nullement étayer les arguments
avancés par le Kenya. Par lettres en date du 23 mars 2021, les Parties ont été informées que la Cour
avait décidé de verser au dossier les quatre nouveaux documents, ainsi que les observations de la
Somalie y relatives.


       22. Conformément au paragraphe 2 de l’article 53 de son Règlement, la Cour, après avoir
consulté les Parties, a décidé que des exemplaires des pièces de procédure et documents annexés
seraient rendus accessibles au public à l’ouverture de la procédure orale. Elle a également décidé que
les nouvelles pièces présentées par le Kenya avant et pendant les audiences ainsi que les observations
écrites de la Somalie sur celles-ci (voir paragraphes 17, 18 et 21 ci-dessus) seraient rendues
publiques.


      23. Des audiences publiques ont été tenues du 15 au 18 mars 2021, au cours desquelles ont été
entendus en leurs plaidoiries :

Pour la Somalie :         S. Exc. M. Mahdi Mohammed Gulaid,
                          M. Alain Pellet,
                          M. Philippe Sands,
                          Mme Alina Miron,
                          M. Paul S. Reichler,
                          M. Edward Craven,
                          M. Mohamed Omar Ibrahim.


        24. A l’audience, un membre de la Cour a posé une question à la Somalie, qui y a répondu par
écrit, conformément au paragraphe 4 de l’article 61 du Règlement. En application de l’article 72 du
Règlement, le Kenya a été invité à présenter toute observation qu’il souhaitait formuler sur la réponse
de la Somalie, mais il n’en a fait aucune.



                                                  *



      25. Dans la requête, les demandes ci-après ont été présentées par la Somalie :

             «La Cour est priée de déterminer, sur la base du droit international, l’intégralité
      du tracé de la frontière maritime unique départageant l’ensemble des espaces maritimes
      relevant de la Somalie et du Kenya dans l’océan Indien, y compris sur le plateau
      continental au-delà de 200 milles marins.

            La Somalie demande en outre à la Cour de déterminer les coordonnées
      géographiques précises de la frontière maritime unique dans l’océan Indien.»

                                                 - 11 -

      26. Au cours de la procédure écrite, les conclusions ci-après ont été présentées par les Parties :

Au nom du Gouvernement de la Somalie,

dans le mémoire :

          «Compte tenu des éléments de fait et de droit mentionnés dans le présent
      mémoire, la Somalie prie respectueusement la Cour :

      1. De déterminer, sur la base du droit international, l’intégralité du tracé de la frontière
         maritime entre la Somalie et le Kenya dans l’océan Indien, y compris sur le plateau
         continental au-delà de 200 milles marins.

      2. D’établir que la frontière maritime entre la Somalie et le Kenya dans l’océan Indien
         suit une ligne reliant les points dont les coordonnées géographiques sont les
         suivantes :

                        Point no                          Latitude             Longitude
                           1
                [terminus de la frontière             1° 39' 44,07" S       41° 33' 34,57" E
                       terrestre]
                            2                         1° 40' 05,92" S       41° 34' 05,26" E
                            3                         1° 41' 11,45" S       41° 34' 06,12" E
                            4                         1° 43' 09,34" S       41° 36' 33,52" E
                            5                         1° 43' 53,72" S       41° 37' 48,21" E
                            6                         1° 44' 09,28" S       41° 38' 13,26" E
                           7
              (intersection avec la limite des        1° 47' 54,60" S       41° 43' 36,04" E
                     12 milles marins)
                            8                         2° 19' 01,09" S       42° 28' 10,27" E
                            9                         2° 30' 56,65" S       42° 46' 18,90" E
                           10
              (intersection avec la limite des        3° 34' 57,05" S       44° 18' 49,83" E
                     200 milles marins)
                           11
              (intersection avec la limite des        5° 00' 25,71" S       46° 22' 33,36" E
                     350 milles marins)

      3. De dire et juger que, par son comportement dans la zone litigieuse, le Kenya a violé
         ses obligations internationales concernant la souveraineté ainsi que les droits et la
         juridiction souverains de la Somalie, et que, en vertu du droit international, il est
         tenu de remédier à l’ensemble du préjudice subi par la Somalie, entre autres en
         communiquant à celle-ci toutes les données sismiques recueillies dans les zones dont
         la Cour aura jugé qu’elles relèvent de la souveraineté et/ou des droits et de la
         juridiction souverains de la Somalie, et de réparer l’intégralité du préjudice subi par
         celle-ci, sous forme du versement d’indemnités appropriées.

         (Toutes les coordonnées géographiques ont été établies sur la base du système
         géodésique WGS 84.)»

                                                 - 12 -

dans la réplique :

            «Compte tenu des éléments de fait et de droit mentionnés dans son mémoire et
      dans la présente réplique, la Somalie prie respectueusement la Cour :

      1. De rejeter les points 1 et 2 des conclusions présentées dans le contre-mémoire du
         Kenya.

      2. De déterminer, sur la base du droit international, l’intégralité du tracé de la frontière
         maritime entre la Somalie et le Kenya dans l’océan Indien, y compris sur le plateau
         continental au-delà de 200 milles marins.

      3. D’établir que la frontière maritime entre la Somalie et le Kenya dans l’océan Indien
         suit une ligne reliant les points dont les coordonnées géographiques sont les
         suivantes :

                     Point no                         Latitude                  Longitude
                        1
                                                   1° 39' 44,07" S           41° 33' 34,57" E
       [terminus de la frontière terrestre]
                        2                          1° 40' 05,92" S           41° 34' 05,26" E
                        3                          1° 41' 11,45" S           41° 34' 06,12" E
                        4                          1° 43' 09,34" S           41° 36' 33,52" E
                        5                          1° 43' 53,72" S           41° 37' 48,21" E
                        6                          1° 44' 09,28" S           41° 38' 13,26" E
                        7
          (intersection avec la limite des         1° 47' 54,60" S           41° 43' 36,04" E
                 12 milles marins)
                        8                          2° 19' 01,09" S           42° 28' 10,27" E
                        9                          2° 30' 56,65" S           42° 46' 18,90" E
                       10
          (intersection avec la limite des         3° 34' 57,05" S           44° 18' 49,83" E
                 200 milles marins)
                       11
          (intersection avec la limite des         5° 00' 25,71" S           46° 22' 33,36" E
                 350 milles marins)

      4. De dire et juger que, par son comportement dans la zone litigieuse, le Kenya a violé
         ses obligations internationales, et que, en vertu du droit international, il est tenu de
         remédier à l’intégralité du préjudice subi par la Somalie, entre autres en
         communiquant à celle-ci toutes les données sismiques, géologiques, bathymétriques
         et toutes autres données techniques recueillies dans les zones dont la Cour aura jugé
         qu’elles relèvent de la souveraineté et/ou des droits et de la juridiction souverains de
         la Somalie, et de réparer l’intégralité du préjudice subi par celle-ci, sous forme du
         versement d’indemnités appropriées.

          (Toutes les coordonnées géographiques ont été établies sur la base du système
          géodésique WGS 84.)»

                                                 - 13 -

Au nom du Gouvernement du Kenya,

dans le contre-mémoire :

            «Compte tenu des éléments de fait et de droit exposés dans le présent
      contre-mémoire, le Kenya prie respectueusement la Cour :

      1. De rejeter les demandes formulées aux points 2 et 3 des conclusions de la Somalie,
         telles qu’elles figurent aux pages 147 et 148 du mémoire en date du 13 juillet 2015.

      2. De dire et juger que la frontière maritime entre la Somalie et le Kenya dans l’océan
         Indien suit le parallèle situé par 1° 39' 43,2" de latitude sud, à partir de la borne
         principale no 29 (située par 1° 39' 43,2" de latitude sud) jusqu’à la limite extérieure
         du plateau continental.»

dans la duplique :

            «Compte tenu des éléments de fait et de droit exposés dans la présente duplique,
      le Kenya prie respectueusement la Cour :

      1. De rejeter les demandes formulées aux points 1, 3 et 4 [des conclusions] de la
         réplique de la Somalie.

      2. De dire et juger que la frontière maritime entre la Somalie et le Kenya dans
         l’océan Indien suit le parallèle situé par 1° 39' 43,2" de latitude sud, à partir de la
         borne principale no 29 (située par 1° 39' 43,2" de latitude sud) jusqu’à la limite
         extérieure du plateau continental.»


     27. Lors de la procédure orale, les conclusions ci-après ont été présentées au nom du
Gouvernement de la Somalie à l’audience du 18 mars 2021 :

             «Sur la base des arguments formulés dans son mémoire du 7 juillet 2015 et sa
      réplique du 18 juin 2018, ainsi qu’à l’audience, la Somalie prie respectueusement la
      Cour :

      1. De rejeter les conclusions 1 et 2 de la duplique du Kenya en date du 18 décembre
         2018.

      2. De déterminer, sur la base du droit international, l’intégralité du tracé de la frontière
         maritime entre la Somalie et le Kenya dans l’océan Indien, y compris sur le plateau
         continental au-delà de 200 milles marins.

      3. D’établir la frontière maritime entre la Somalie et le Kenya dans l’océan Indien sur
         la base des coordonnées géographiques suivantes (toutes exprimées selon le système
         de référence WGS 84) :

                                                   - 14 -

              Point no                         Latitude                        Longitude
                 1
      [terminus de la frontière             1° 39' 44,07" S                 41° 33' 34,57" E
             terrestre]
                  2                         1° 40' 05,92" S                 41° 34' 05,26" E
                  3                         1° 41' 11,45" S                 41° 34' 06,12" E
                  4                         1° 43' 09,34" S                 41° 36' 33,52" E
                  5                         1° 43' 53,72" S                 41° 37' 48,21" E
                  6                         1° 44' 09,28" S                 41° 38' 13,26" E
                  7
   (intersection avec la limite des         1° 47' 54,60" S                 41° 43' 36,04" E
          12 milles marins)
                  8                         2° 19' 01,09" S                 42° 28' 10,27" E
                  9                         2° 30' 56,65" S                 42° 46' 18,90" E
                  10
   (intersection avec la limite des         3° 34' 57,05" S                 44° 18' 49,83" E
          200 milles marins)
                  11
   (intersection avec la limite des         5° 00' 25,71" S                 46° 22' 33,36" E
          350 milles marins)

      4. De dire et juger que, par son comportement dans la zone litigieuse, le Kenya a violé
         ses obligations internationales et que, en vertu du droit international, il est tenu de
         remédier à l’intégralité du préjudice subi par la Somalie, notamment en
         communiquant à celle-ci toutes les données sismiques, géologiques, bathymétriques
         et autres données techniques recueillies dans les zones dont la Cour aura jugé
         qu’elles relèvent de la souveraineté et/ou des droits et de la juridiction souverains de
         la Somalie.»


      28. Le Kenya n’ayant pas pris part à la procédure orale, aucune conclusion officielle n’a été
présentée au nom de son gouvernement à l’audience.



                                                     *


                                               *            *



       29. La Cour regrette que le Kenya ait décidé de ne pas participer à la procédure orale tenue en
mars 2021. Elle disposait néanmoins d’informations détaillées concernant les vues de celui-ci, dont
elle avait reçu le contre-mémoire et la duplique, ainsi que les nombreux volumes contenant des
éléments de preuve et arguments supplémentaires qu’il lui avait soumis en mars 2021 (voir
paragraphes 17, 18 et 21 ci-dessus).

                                                   - 15 -

       30. La Cour rappelle que la procédure orale a été menée sous forme hybride, conformément
au paragraphe 2 de l’article 59 de son Règlement et sur la base de ses Directives à l’intention des
parties concernant l’organisation d’audiences par liaison vidéo, adoptées le 13 juillet 2020 et
communiquées aux Parties le 12 février 2021. Avant l’ouverture des audiences hybrides, les Parties
ont été invitées à prendre part à des essais techniques complets, ce que la Somalie a fait. Pendant la
procédure orale, plusieurs juges étaient présents dans la grande salle de justice tandis que les autres
y participaient par liaison vidéo, ce qui leur permettait de voir et d’entendre l’intervenant ainsi que
de voir toutes les pièces présentées. Chaque Partie était autorisée à ce que quatre de ses représentants
au maximum soient présents en même temps dans la grande salle de justice, une salle supplémentaire
du Palais de la Paix étant en outre mise à sa disposition, où les membres de sa délégation pouvaient
prendre part aux audiences par liaison vidéo. Ces derniers avaient également la possibilité d’y
participer par liaison vidéo en tout autre lieu de leur choix.



                                                     *


                                               *            *



                          I. CONTEXTE GÉOGRAPHIQUE ET HISTORIQUE

       31. La Somalie et le Kenya sont deux Etats d’Afrique de l’Est dont les côtes sont adjacentes.
Située dans la corne de l’Afrique, la Somalie partage une frontière avec le Kenya au sud-ouest,
l’Ethiopie à l’ouest et Djibouti au nord-ouest. Sa côte septentrionale donne sur le golfe d’Aden et sa
côte orientale, sur l’océan Indien. Le Kenya, quant à lui, partage une frontière terrestre avec la
Somalie au nord-est, l’Ethiopie au nord, le Soudan du Sud au nord-ouest, l’Ouganda à l’ouest et la
Tanzanie au sud. Son littoral donne sur l’océan Indien (voir croquis no 1 ci-après).


       32. Le 15 juillet 1924, l’Italie et le Royaume-Uni ont conclu un traité régissant certaines
questions concernant les frontières de leurs territoires respectifs en Afrique de l’Est, y compris ce
que le demandeur qualifie de «colonie italienne du Jubaland», située dans l’actuelle Somalie, et la
colonie britannique du Kenya. Le segment le plus au sud de la frontière entre les territoires coloniaux
italien et britannique a été redéfini par un échange de notes datées des 16 et 26 juin 1925. Entre 1925
et 1927, une commission mixte italo-britannique a procédé au levé et à la démarcation de la frontière.
A l’issue de cette opération, la commission a consigné ses décisions dans un accord signé par les
représentants britannique et italien le 17 décembre 1927 (dénommé ci-après l’«accord de 1927»).
Cet accord a été confirmé officiellement par un échange de notes du 22 novembre 1933 entre les
Gouvernements britannique et italien. La Cour désignera ci-après l’ensemble constitué de l’accord
de 1927 et de cet échange de notes par l’expression «arrangement conventionnel de 1927/1933». La
Somalie et le Kenya ont accédé à l’indépendance en 1960 et en 1963, respectivement.


       33. Le Kenya et la Somalie ont tous deux signé la CNUDM le 10 décembre 1982. Ils l’ont
ratifiée le 2 mars 1989 et le 24 juillet 1989, respectivement, et la convention est entrée en vigueur à
leur égard le 16 novembre 1994.

- 16 -

                                                - 17 -

       34. La Somalie et le Kenya ont tous deux déposé une demande auprès de la Commission des
limites du plateau continental (dénommée ci-après la «Commission des limites» ou la
«Commission») afin d’obtenir les recommandations de celle-ci sur les questions concernant la
fixation de la limite extérieure de leur plateau continental au-delà de 200 milles marins,
conformément au paragraphe 8 de l’article 76 de la CNUDM. Bien que chacun des deux Etats se soit
d’abord opposé à ce que la Commission examine la demande de l’autre, ces objections ont été levées
par la suite. A la date du présent arrêt, la Commission n’a encore formulé aucune recommandation
concernant les demandes des Parties.


                             II. APERÇU DES POSITIONS DES PARTIES

       35. Les Parties ont adopté des approches fondamentalement différentes en matière de
délimitation des espaces maritimes. La Somalie affirme qu’il n’existe aucune frontière maritime entre
les deux Etats et prie la Cour de tracer une ligne en employant les méthodes
équidistance/circonstances spéciales (pour la délimitation de la mer territoriale) et
équidistance/circonstances pertinentes (pour la délimitation des espaces situés au-delà de la mer
territoriale). Selon elle, une ligne d’équidistance non ajustée traversant tous les espaces maritimes
aboutit au résultat équitable requis par le droit international. Le Kenya, pour sa part, soutient qu’il
existe déjà une frontière maritime convenue entre les Parties, la Somalie ayant acquiescé à une
frontière qui suit le parallèle passant par 1° 39' 43,2" de latitude sud (dénommé ci-après
«le parallèle»). Il ajoute que les Parties ont jugé qu’il s’agissait là d’une délimitation équitable au
regard tant du contexte géographique que de la pratique régionale. Il avance que, quand bien même
la Cour en viendrait à conclure qu’il n’existe pas encore de frontière maritime, elle devrait délimiter
les espaces maritimes en suivant le parallèle, et que, même si elle employait la méthode de
délimitation proposée par la Somalie, cela aboutirait, après ajustement afin de parvenir à un résultat
équitable, à une délimitation suivant ce parallèle (voir croquis no 2 ci-après, sur lequel sont
représentées les frontières maritimes revendiquées par les Parties).

- 18 -

                                                 - 19 -

     III. QUESTION DE SAVOIR SI LA SOMALIE A ACQUIESCÉ À UNE FRONTIÈRE MARITIME
                                     LONGEANT LE PARALLÈLE

      36. La Cour recherchera tout d’abord s’il existe, sur la base d’un acquiescement de la Somalie,
une frontière maritime convenue entre les Parties.



                                                *      *



        37. Le Kenya soutient que la Somalie a acquiescé à sa prétention selon laquelle la frontière
maritime entre les Parties longe le parallèle, et qu’il existe donc entre elles une frontière convenue.
Selon lui, l’acquiescement suppose la présence de trois éléments : premièrement, un comportement
ou une omission de la part d’un Etat qui soit indicatif de ses vues quant au contenu de la règle de
droit applicable ; deuxièmement, la connaissance (effective ou présumée) qu’un autre Etat a de ce
comportement ou de cette omission ; et, troisièmement, le fait que cet autre Etat a manqué, dans un
délai raisonnable, de rejeter la position prise par le premier Etat ou de s’en dissocier, alors qu’une
réaction de sa part était requise. L’argument du défendeur n’est donc pas qu’une frontière maritime
peut découler d’actes unilatéraux, mais qu’elle peut être établie par un consentement résultant de
l’absence prolongée de protestation contre une revendication. Le Kenya considère l’acquiescement
comme une forme de consentement pouvant être assimilée à un accord tacite. A l’appui de son
argument, il invoque des décisions de juridictions internationales faisant référence à l’acquiescement
et à l’accord tacite.


       38. Le défendeur affirme que, en ne répondant pas à la proclamation du président de la
République du Kenya en date du 28 février 1979 (dénommée ci-après la «proclamation de 1979» ;
voir paragraphe 54 ci-après), à la proclamation du président de la République du Kenya en date du
9 juin 2005 (dénommée ci-après la «proclamation de 2005» ; voir paragraphe 61 ci-après) et à la
demande concernant la limite du plateau continental au-delà de 200 milles marins soumise par le
Kenya à la Commission des limites le 6 mai 2009 (dénommée ci-après la «demande soumise à la
Commission des limites en 2009» ; voir paragraphe 65 ci-après), la Somalie a acquiescé à la
revendication kényane d’une frontière maritime entre les Parties longeant le parallèle. Selon le
défendeur, lorsqu’un Etat a notifié publiquement, expressément et officiellement sa position
concernant la délimitation maritime et les droits souverains d’Etats dont les côtes sont adjacentes
dans le cadre de procédures formelles de l’Organisation des Nations Unies, une telle notification
appelle une réaction. Le Kenya avance que, dans ces conditions, l’absence de protestation emporte
acquiescement en droit international. Il affirme que, si elle était en désaccord avec la prétention
kényane, la Somalie aurait dû protester rapidement, car des circonstances telles que la proximité des
Etats intéressés et l’existence d’une notification officielle appellent une réaction rapide et, dans
certains cas, immédiate à une revendication maritime ou territoriale. Selon le Kenya, la Somalie a
continué de jouer un rôle actif dans les relations internationales durant la guerre civile qui l’a
ravagée ; elle était représentée à l’Organisation des Nations Unies tout au long de cette période, et a
un gouvernement reconnu au niveau international depuis 2000. Le défendeur avance que la Somalie
était donc en mesure de protester contre la prétention kényane.


      39. Le Kenya affirme que l’absence de réaction immédiate du demandeur à la proclamation
de 1979 ou à celle de 2005 était particulièrement éloquente étant donné que, aux termes de sa loi de
1972 relative à la mer territoriale et aux ports, la Somalie revendiquait une mer territoriale s’étendant
jusqu’à 200 milles marins, de sorte que la souveraineté dont elle se prévalait dans cette zone était

                                                 - 20 -

en jeu. Selon le Kenya, l’acquiescement de la Somalie a été clairement établi du fait que celle-ci a
souscrit au principe de délimitation équitable au cours des négociations tenues dans le cadre de la
troisième conférence des Nations Unies sur le droit de la mer et insisté pour que soit supprimée toute
référence à l’équidistance dans les articles 74 et 83 de la CNUDM, position partagée par d’autres
Etats africains. Le Kenya juge révélateur que la Somalie ait amorcé un rapprochement avec lui en
1978 et souligne qu’elle n’a pas soulevé la question de la proclamation de 1979 au cours des réunions
bilatérales que les Parties ont tenues en 1980 et 1981.


       40. Le Kenya avance également que la loi maritime somalienne de 1988, qui mentionne une
«ligne droite» en ce qui concerne la limite de la mer territoriale, renvoie au parallèle et non à une
ligne d’équidistance. Il souligne en outre que la Somalie n’a pas réagi ni protesté lorsque, en 2007 et
2008, il lui a adressé deux notes verbales pour lui indiquer qu’il avait tracé leur frontière commune
«en recourant au parallèle» et lui demander de confirmer son accord à cet égard.


      41. Le défendeur considère que les dispositions du «Mémorandum d’accord entre le
Gouvernement de la République du Kenya et le Gouvernement fédéral de transition de la République
somalienne, par lequel chacun s’engage à ne pas objecter aux communications de l’autre à la
Commission des limites du plateau continental sur les limites extérieures du plateau continental
au-delà de 200 milles marins» (dénommé ci-après le «mémorandum d’accord» ou le
«mémorandum»), signé par les Parties en 2009, sont compatibles avec l’acquiescement de la
Somalie. Selon lui, la Cour a déjà conclu que ce mémorandum ne concernait pas la délimitation
maritime entre les Parties et avait pour seul but de leur permettre de soumettre leurs demandes à la
Commission des limites dans le délai imparti. Le Kenya ajoute que la référence faite, dans le
mémorandum, à un «différend» frontalier maritime non réglé n’a trait qu’à la délimitation du plateau
continental étendu et constitue une simple constatation de ce que les Parties n’ont pas encore négocié
d’accord formel.


        42. Le Kenya soutient que la lettre adressée au Secrétaire général de l’Organisation des
Nations Unies par le premier ministre somalien le 19 août 2009 ne contenait ni revendication d’une
«frontière maritime équidistante», ni protestation contre la frontière maritime revendiquée par lui.
Selon le défendeur, la première objection de la Somalie à la prétention du Kenya figurait dans une
lettre du 4 février 2014 adressée au Secrétaire général par le ministre somalien des affaires étrangères
et de la coopération internationale. Le Kenya avance que son consentement à négocier un accord
formel de délimitation ne signifie pas que la Somalie n’a pas acquiescé à la prétention qu’il a
formulée.


       43. Le défendeur se réfère en outre à des «éléments de preuve additionnels» concernant
d’autres comportements que les Parties ont eus entre 1979 et 2014 et qui «confirment» selon lui
l’acceptation par la Somalie du parallèle comme constituant la frontière maritime. Il soutient que les
patrouilles navales et interceptions en mer qu’il a effectuées ainsi que le comportement des deux
Parties en ce qui concerne la pêche, la recherche scientifique marine et l’octroi de blocs d’exploration
pétrolière au large vont tous dans le sens de la revendication kényane. Il maintient que son
comportement aurait appelé une réaction de la Somalie si celle-ci avait considéré qu’il avait empiété
sur ses espaces maritimes. A cet égard, le Kenya a soumis un certain nombre de cartes, rapports et
autres documents publiés par diverses entités. Il affirme que les cartes déposées par la Somalie sont
dénuées de pertinence, soit parce qu’elles n’ont pas vocation à illustrer la position officielle des
Parties, soit parce qu’elles relèvent de la spéculation ou sont d’origine inconnue.



                                                   *

                                                 - 21 -

       44. La Somalie note que l’article 15, l’article 74 et l’article 83 de la CNUDM indiquent
clairement que la délimitation doit être effectuée par voie d’accord. Selon elle, une frontière maritime
peut être établie par un accord ne revêtant pas une forme écrite, mais ne saurait l’être par des actes
unilatéraux. A cet égard, la Somalie soutient que le Kenya n’a pas expliqué en quoi l’acquiescement
se distinguait de l’accord tacite. D’après elle, même s’il était possible d’invoquer l’acquiescement
comme principe de délimitation, le Kenya devrait démontrer qu’il a adopté, de manière durable et
constante, un comportement exprimant ses propres vues sur l’emplacement de la frontière maritime,
et établir l’existence d’un comportement parfaitement net de la part de la Somalie traduisant
l’intention de celle-ci d’accepter, de manière claire et constante, la prétention kényane. La Somalie
avance que l’absence de protestation contre la notification d’une revendication ne peut
automatiquement valoir acceptation de celle-ci.


       45. La Somalie soutient que les déclarations faites publiquement par le Kenya lui-même, tout
comme les positions qu’il a adoptées, contredisent directement son affirmation selon laquelle les
Parties ont déjà délimité leur frontière maritime le long du parallèle. A cet égard, elle renvoie à la
demande que le Kenya a soumise à la Commission des limites en 2009, au droit kényan, aux
déclarations du Kenya devant l’Organisation des Nations Unies, aux rapports et présentations
officiels du Kenya, aux dispositions du mémorandum d’accord de 2009, au compte rendu des
négociations bilatérales entre les Parties et aux thèses soutenues par le Kenya devant la Cour à l’appui
de ses exceptions préliminaires. Elle ajoute que d’autres Etats et organisations internationales ont
reconnu que la frontière maritime entre les Parties restait à délimiter.


       46. La Somalie soutient en outre que, en tout état de cause, elle n’a pas attendu 2014 pour
protester contre la prétention du Kenya. Elle affirme avoir revendiqué une ligne d’équidistance en
1974, au cours de la troisième conférence des Nations Unies sur le droit de la mer, et traduit cette
revendication dans sa loi maritime de 1988. Elle déclare que, «[e]n somali, il n’existe pas
d’équivalent précis de l’expression «ligne d’équidistance»» et que le membre de phrase «une ligne
droite s’étendant vers le large», qui figure au paragraphe 6 de l’article 4 de ladite loi, «était censé
correspondre à une ligne d’équidistance». La Somalie affirme aussi qu’il n’est ni raisonnable ni
réaliste d’attendre d’un Etat ravagé par une guerre civile et dépourvu de gouvernement opérationnel
qu’il émette des protestations diplomatiques formelles contre une prétendue revendication de
frontière, et souligne qu’elle a protesté contre la prétention du Kenya «dès qu’elle a de nouveau eu
un gouvernement opérationnel après la longue guerre civile». Elle appelle à cet égard l’attention sur
la lettre que son premier ministre a adressée au Secrétaire général de l’Organisation des
Nations Unies le 19 août 2009 pour lui indiquer, notamment, que le plateau continental entre les deux
Etats n’avait pas encore été délimité. Elle ajoute que son opposition à une frontière maritime longeant
le parallèle et ses protestations contre l’octroi par le Kenya de concessions dans des espaces
maritimes situés au nord de la ligne d’équidistance ont été mentionnées dans des articles de presse
publiés en 2012 et dans un rapport de 2013 du Groupe de contrôle pour la Somalie et l’Erythrée établi
conformément à la résolution no 2060 (2012) du Conseil de sécurité.


       47. Quant aux autres comportements des Parties auxquels se réfère le Kenya, la Somalie
avance que des «effectivités maritimes» ne peuvent être invoquées en tant que telles pour établir
l’existence d’une frontière maritime. Selon elle, les prétendues manifestations d’autorité du Kenya
dans la zone litigieuse étaient de toute façon sporadiques, peu fréquentes et récentes, et dataient d’une
époque où, en raison de la guerre civile, la Somalie n’avait pas de gouvernement opérationnel capable
de surveiller ces activités ou d’exercer un contrôle effectif à leur égard. La Somalie considère que
les cartes, rapports et autres documents produits par le défendeur n’étayent pas l’existence d’une

                                                  - 22 -

frontière maritime telle que revendiquée par le Kenya. Elle renvoie à d’autres cartes qui, selon elle,
représentent une frontière maritime équidistante ou montrent que les blocs de concession du Kenya
les plus septentrionaux suivent un tracé ressemblant fort à une ligne d’équidistance. Elle soutient
que, quoi qu’il en soit, même le comportement constant de deux Etats sur une longue période ne
suffit pas à démontrer l’existence d’un accord.



                                                *      *



       48. La Cour rappelle que le Kenya et la Somalie sont tous deux parties à la CNUDM. Aux fins
de la délimitation de la mer territoriale, l’article 15 de la convention prévoit l’utilisation d’une ligne
médiane «sauf accord contraire entre» les deux Etats, à moins que, «en raison de l’existence de titres
historiques ou d’autres circonstances spéciales, il [soit] nécessaire de délimiter autrement [leur] mer
territoriale». La délimitation de la zone économique exclusive et celle du plateau continental sont
régies par le paragraphe 1 de l’article 74 et le paragraphe 1 de l’article 83 de la convention,
respectivement. La Cour a noté que «[l]e libellé de ces dispositions [était] identique, à cette différence
près que l’article 74 concern[ait] la zone économique exclusive et l’article 83, le plateau continental»
(Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 65, par. 179). Conformément à
ces dispositions, la délimitation «est effectuée par voie d’accord conformément au droit
international».


       49. La Cour réaffirme que la délimitation maritime entre des Etats dont les côtes sont
adjacentes ou se font face doit être réalisée au moyen d’un accord entre eux et que, au cas où ils ne
sont pas parvenus à un tel accord, il convient d’effectuer cette délimitation en recourant à une
instance tierce dotée de la compétence nécessaire pour ce faire (Délimitation de la frontière maritime
dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984,
p. 299, par. 112 1)). La délimitation maritime ne peut être effectuée unilatéralement par l’un ou
l’autre des Etats intéressés (ibid. ; Plateau continental (Tunisie/Jamahiriya arabe libyenne), arrêt,
C.I.J. Recueil 1982, p. 66, par. 87 ; Pêcheries (Royaume-Uni c. Norvège), arrêt, C.I.J. Recueil 1951,
p. 132).


       50. Un accord qui établit une frontière maritime est généralement exprimé par écrit. La Cour
considère toutefois que l’«accord» mentionné à l’article 15, au paragraphe 1 de l’article 74 et au
paragraphe 1 de l’article 83 de la convention peut aussi prendre d’autres formes. La question
essentielle est celle de savoir s’il existe «une manière commune [, de la part des Etats intéressés,]
d’envisager la délimitation» de leurs frontières maritimes (voir Différend maritime (Pérou c. Chili),
arrêt, C.I.J. Recueil 2014, p. 23, par. 43, et p. 31, par. 69). La Cour note que les deux Parties
reconnaissent que cette manière commune est nécessaire à la délimitation des frontières maritimes.


       51. La jurisprudence relative à l’acquiescement et à l’accord tacite peut aider à apprécier s’il
existe un accord ne revêtant pas une forme écrite au sujet de la frontière maritime entre deux Etats.
A cet égard, la Cour rappelle que «l’acquiescement équiva[ut] à une reconnaissance tacite manifestée
par un comportement unilatéral que l’autre partie peut interpréter comme un consentement»
(Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 1984, p. 305, par. 130 ; voir également Différend frontalier
terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua (intervenant)), arrêt,
C.I.J. Recueil 1992, p. 577, par. 364). Si les circonstances sont telles que le comportement de l’autre

                                                  - 23 -

Etat appelle une réponse dans un délai raisonnable, l’absence de réaction peut valoir acquiescement
(Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge
(Malaisie/Singapour), arrêt, C.I.J. Recueil 2008, p. 50-51, par. 121 ; Temple de Préah Vihéar
(Cambodge c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 23), sur le fondement du principe
«[q]ui tacet consentire videtur si loqui debuisset ac potuisset» (ibid.). Afin de déterminer si le
comportement d’un Etat appelle une réponse d’un autre Etat, il convient de rechercher si l’Etat a
persisté dans ce comportement de manière constante (Pêcheries (Royaume-Uni c. Norvège), arrêt,
C.I.J. Recueil 1951, p. 138-139). Dans l’appréciation de l’absence de réaction, le temps peut être un
facteur important (voir, par exemple, Souveraineté sur Pedra Branca/Pulau Batu Puteh, Middle
Rocks et South Ledge (Malaisie/Singapour), arrêt, C.I.J. Recueil 2008, p. 95-96, par. 274-276 ;
Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras ; Nicaragua
(intervenant)), arrêt, C.I.J. Recueil 1992, p. 408-409, par. 80 ; Temple de Préah Vihéar (Cambodge
c. Thaïlande), fond, arrêt, C.I.J. Recueil 1962, p. 32).


       52. La Cour a fixé à un seuil élevé la preuve requise pour démontrer qu’une frontière maritime
a été établie par acquiescement ou accord tacite. Elle a souligné que, étant donné que
«[l]’établissement d’une frontière maritime permanente [était] une question de grande importance»,
«[l]es éléments de preuve attestant l’existence d’un accord tacite d[evaient] être convaincants»
(Différend territorial et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes
(Nicaragua c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 735, par. 253 ; voir également Différend
maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 38-39, par. 91 ; Délimitation de la frontière
maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 70, par. 212).
L’acquiescement «suppose … une acceptation claire et constante» de la position d’un autre Etat
(Délimitation de la frontière maritime dans la région du golfe du Maine (Canada/Etats-Unis
d’Amérique), arrêt, C.I.J. Recueil 1984, p. 309, par. 145). A ce jour, la Cour n’a constaté l’existence
d’un accord tacite délimitant une frontière maritime que dans une seule affaire, dans laquelle les
parties avaient «reconn[u], dans le cadre d’un accord international contraignant, qu’une frontière
maritime exist[ait] déjà» (Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 38,
par. 90). En la présente espèce, elle utilisera les critères qu’elle a définis dans de précédentes affaires
et examinera s’il existe des éléments de preuve convaincants montrant que la revendication par le
Kenya d’une frontière maritime longeant le parallèle a été maintenue de manière constante et appelait
par conséquent une réponse de la Somalie. Elle recherchera ensuite s’il existe des éléments de preuve
convaincants montrant que la Somalie a accepté de manière claire et constante la frontière
revendiquée par le Kenya.


       53. A cet égard, les Parties présentent des arguments concernant la proclamation de 1979 du
Kenya, sa proclamation de 2005 et la demande qu’il a soumise à la Commission des limites en 2009,
ainsi que leurs lois nationales respectives. Elles se réfèrent aussi à d’autres comportements qu’elles
ont eus entre 1979 et 2014. La Cour examinera ces arguments tour à tour.



                                                    *

                                                - 24 -

      54. Dans la proclamation de 1979, le président du Kenya a déclaré ce qui suit :

             «1. Nonobstant toute règle de droit ou toute pratique pouvant avoir été observée
      jusqu’ici en ce qui concerne le Kenya ou les eaux situées au-delà de sa mer territoriale
      ou adjacentes à celle-ci, la zone économique exclusive de la République du Kenya
      s’étend en mer jusqu’à une distance de deux cents milles marins par rapport à la ligne
      de base appropriée à partir de laquelle est mesurée la mer territoriale, comme indiqué
      sur la carte jointe à la présente proclamation. Sans préjudice de ce qui précède, la zone
      économique exclusive du Kenya :

      a) à la frontière méridionale des eaux territoriales avec la République-Unie de
         Tanzanie, longe vers l’est le parallèle passant au nord de l’île de Pemba et
         commençant en un point obtenu par l’intersection septentrionale de deux arcs,
         partant l’un du phare kényan de Mpunguti ya Juu et l’autre, du phare de
         Ras Kigomasha sur l’île de Pemba ;

      b) à la frontière septentrionale des eaux territoriales avec la République somalienne,
         longe vers l’est le parallèle passant au sud de l’île de Diua Damasciaca par un point
         situé par 1° 38' de latitude sud.

             2. La présente proclamation ne contrevient ni ne déroge aux droits acquis de la
      République du Kenya sur le plateau continental, tels que définis dans la loi de 197[5]
      relative au plateau continental.

             3. Tous les Etats jouissent dans la zone économique exclusive, sous réserve des
      droits et réglementations applicables du Kenya, des libertés de navigation et de survol
      et de la liberté de poser des câbles et pipelines sous-marins, ainsi que de la liberté
      d’utiliser la mer à d’autres fins internationalement licites se rapportant à la navigation
      et aux communications.

            4. L’étendue et le régime de la zone économique exclusive sont définis dans
      l’annexe jointe à la présente proclamation.»


      55. Cette proclamation a été transmise aux missions permanentes des Etats Membres de
l’Organisation des Nations Unies par le Secrétaire général le 19 juillet 1979.


      56. La proclamation de 1979 portait sur la zone économique exclusive du Kenya. Il y était
indiqué que celle-ci, «à la frontière septentrionale des eaux territoriales avec la République
somalienne, longe[ait] le parallèle passant … par un point situé par 1° 38' de latitude sud».


       57. La Cour note que la loi kényane de 1972 relative aux eaux territoriales avait établi, au
paragraphe 1 de son article 2, que, «[s]ous réserve des dispositions du paragraphe 4 [dudit] article,
la largeur des eaux territoriales du Kenya [était] de douze milles marins». Le paragraphe 4 disposait
que, «[s]ur la côte adjacente aux Etats voisins, la mer territoriale s’étend[ait] jusqu’à une ligne
médiane». Bien que la loi relative aux eaux territoriales ait été révisée en 1977, le libellé du
paragraphe 4 de son article 2 est demeuré inchangé. Ladite loi est restée en vigueur lorsque la
proclamation de 1979 a été publiée. La Cour observe donc que le Kenya n’a pas revendiqué de
manière constante une frontière maritime avec la Somalie longeant un parallèle dans toutes les zones
maritimes.

                                                  - 25 -

        58. Le 25 août 1989, peu après avoir ratifié la CNUDM, le Kenya a adopté la loi relative aux
espaces maritimes (ci-après, la «loi de 1989 relative aux espaces maritimes»), qui est toujours en
vigueur. En ce qui concerne la délimitation de la mer territoriale, les termes de cette loi sont
semblables à ceux de la loi de 1972 relative aux eaux territoriales. Le paragraphe 4 de l’article 3 de
la loi de 1989 relative aux espaces maritimes est libellé comme suit :

             «Sur la côte adjacente aux Etats voisins, les eaux territoriales s’étendront jusqu’à
      [une ligne] dont tous les points sont équidistants des points les plus proches des lignes
      de base à partir desquelles est mesurée la largeur des eaux territoriales de chacun des
      deux Etats».

En ce qui concerne la délimitation de la zone économique exclusive, le paragraphe 4 de l’article 4 de
la loi prévoit que, «[l]a frontière septentrionale de la zone économique exclusive avec la Somalie
sera délimitée par avis ministériel publié au Journal officiel conformément à un accord entre [celle-ci
et] le Kenya … fondé sur le droit international».


        59. Le Kenya soutient que le paragraphe 4 de l’article 3 de la loi de 1989 relative aux espaces
maritimes se borne à reprendre les termes de l’article 15 de la CNUDM, lequel, précise-t-il, prévoit
l’utilisation de «la ligne médiane dans la mer territoriale comme méthode provisoire «à défaut
d’accord» sur la délimitation». Il considère que cette disposition n’exclut nullement la frontière
longeant le parallèle adoptée dans la proclamation de 1979, et soutient que sa législation ne prévoit
ni n’exige que la mer territoriale soit délimitée sur la base de la ligne médiane. Il avance également
que le paragraphe 4 de l’article 4 de la loi de 1989 relative aux espaces maritimes indique simplement
que, nonobstant la proclamation de 1979, aucun accord formel relatif à la limite de la zone
économique exclusive n’avait été conclu avec la Somalie.


       60. La Cour considère que la position du Kenya n’est pas compatible avec le texte de la loi de
1989 relative aux espaces maritimes, qui ne fait référence ni à la proclamation de 1979 ni à une
frontière longeant le parallèle, que ce soit au sujet de la mer territoriale ou de la zone économique
exclusive. S’agissant de cette dernière, le paragraphe 4 de l’article 4 de la loi prévoit que la frontière
septentrionale de la zone économique exclusive avec la Somalie sera délimitée «conformément à un
accord entre [celle-ci et] le Kenya». Cette formulation contraste avec le texte du paragraphe 3 du
même article, qui prévoit que, au sud, la frontière de la zone économique exclusive avec la Tanzanie
longe «vers l’est» un parallèle, employant des termes analogues à ceux de la proclamation de 1979.
Le paragraphe 4 de l’article 4 implique donc que, en 1989, le Kenya considérait que, contrairement
au cas de sa frontière avec la Tanzanie, il n’existait aucun accord avec la Somalie concernant leur
frontière maritime. La loi renvoie d’ailleurs à un accord devant être conclu et publié à l’avenir. Par
conséquent, la Somalie pouvait raisonnablement penser que la position du Kenya était qu’un accord
devait être négocié et conclu à une date ultérieure.


       61. La proclamation kényane de 2005 a remplacé celle de 1979, dont elle réaffirme les termes
de manière générale. S’agissant de la zone économique exclusive, cette proclamation a modifié le
parallèle revendiqué comme constituant la frontière avec la Somalie. La partie pertinente de son
paragraphe 1 se lit comme suit :

                                                  - 26 -

             «Sans préjudice de ce qui précède, la zone économique exclusive du Kenya :

             ................................................................

      b) à la frontière septentrionale des eaux territoriales avec la République somalienne,
         longe vers l’est le parallèle passant au sud de l’île Diua Damasciaca en un point situé
         par 1° 39' 34" de latitude sud.»

La proclamation était assortie de deux annexes, dans lesquelles étaient indiquées les coordonnées
définissant la «zone des eaux territoriales» et la «zone économique exclusive» du Kenya. Dans la
première annexe, le point le plus septentrional de la limite extérieure de la mer territoriale du Kenya
se situe sur le parallèle. Ceci impliquait que, pour le Kenya, la frontière de sa mer territoriale avec la
Somalie longeait elle aussi ce parallèle. Selon le Kenya, le parallèle a été ajusté par rapport à celui
qui était décrit dans la proclamation de 1979 par souci de précision, afin qu’il coïncide avec la
tangente à l’îlot le plus méridional de Diua Damasciaca.


       62. Le 25 avril 2006, le Secrétaire général a informé les Etats Membres de l’Organisation des
Nations Unies et les Etats parties à la CNUDM que, conformément au paragraphe 2 de l’article 16 et
au paragraphe 2 de l’article 75 de cet instrument, le Kenya avait déposé deux listes de coordonnées
géographiques de points qui figuraient dans la proclamation de 2005. Cette proclamation a par la
suite été publiée dans le Bulletin du droit de la mer no 61.


       63. Le Kenya a également appelé l’attention de la Cour sur deux notes verbales, en date du
26 septembre 2007 et du 4 juillet 2008, adressées par son ministère des affaires étrangères à celui du
Gouvernement fédéral de transition de la Somalie. Dans la première, qui portait sur le processus de
délinéation des limites extérieures de son plateau continental, le Kenya soutenait que la frontière
maritime entre les deux pays avait «été tracée suivant le parallèle, conformément aux articles 74 et 83
de la CNUDM», et priait la Somalie de confirmer que «le Gouvernement fédéral de transition … [en]
accept[ait] le tracé … , tel que … communiqué à l’ONU par le Gouvernement de la République du
Kenya». L’aide-mémoire joint à la note verbale indiquait que la «frontière … entre [les] deux pays
n’[avait] pas été définie». Dans la seconde note verbale, le Kenya demandait au Gouvernement
fédéral de transition de la Somalie «d’indiquer au Gouvernement de la République du Kenya qu’il
accept[ait] la frontière maritime entre les deux pays telle qu’elle [avait] été tracée par le Kenya puis
déposée auprès de l’Organisation des Nations Unies».


       64. La Cour relève que, dans ces notes verbales, la frontière maritime revendiquée par le Kenya
n’était pas qualifiée de frontière convenue, mais que la Somalie était invitée à confirmer son
acceptation. Or, il n’a pas été démontré que la Somalie ait communiqué pareille confirmation.


       65. Dans la demande qu’il a soumise à la Commission des limites en 2009, le Kenya affirme
que les espaces maritimes sur lesquels il exerce sa souveraineté, ses droits souverains et sa juridiction
ont été déterminés sur la base des dispositions de la CNUDM, «telles que mises en application par
les lois et proclamations suivantes : la loi de 1972 relative aux eaux territoriales, la loi de 1989
relative aux espaces maritimes (chap. 371) et la proclamation présidentielle du 9 juin
2005 … concernant la mer territoriale et la zone économique exclusive du Kenya». Il affirme
également que «le rebord externe de la marge continentale relevant de son territoire terrestre s’étend
au-delà de 200 milles marins de la ligne de base de la mer territoriale». Les listes de coordonnées et
les cartes figurant dans la demande du Kenya représentent une frontière maritime unique avec la
Somalie longeant un parallèle et s’étendant au-delà de 200 milles marins jusqu’à la limite extérieure
revendiquée de son plateau continental.

                                                 - 27 -

       66. La Cour note que la demande soumise par le Kenya à la Commission des limites en 2009
avait pour objectif la délinéation de la limite extérieure de son plateau continental, processus distinct
de la délimitation de celui-ci (Différend territorial et maritime (Nicaragua c. Colombie), arrêt,
C.I.J. Recueil 2012 (II), p. 668, par. 125). A cet égard, le défendeur y précise que «certaines de [ses]
revendications maritimes … se chevauchent avec celles des Etats côtiers adjacents, la Somalie au
nord et la République-Unie de Tanzanie au sud» et y mentionne que lui-même et la Somalie ont signé
le mémorandum d’accord de 2009 par lequel chacun a accepté de ne pas objecter aux
communications de l’autre à la Commission. Ce mémorandum prévoit ce qui suit :

            «Les communications formulées devant la Commission et les recommandations
      approuvées par cette dernière à cet égard n’influenceront pas la position adoptée par les
      deux États côtiers concernant le différend maritime qui les oppose et seront sans
      préjudice de la future délimitation des frontières maritimes dans la zone en litige».


       67. Comme la Cour l’a relevé dans l’arrêt de 2017, le texte du mémorandum d’accord laisse
entendre «que les deux Etats reconnaissent l’existence entre eux d’un «différend maritime» qui n’est
pas «encore résol[u]»» (C.I.J. Recueil 2017, p. 32, par. 72), et définit la «zone en litige» comme celle
«où leurs prétentions à un plateau continental entr[ent] en concurrence, sans faire de distinction entre
la portion du plateau située en deçà de 200 milles marins et la portion située au-delà» (ibid., p. 35,
par. 84). Il semble aussi indiquer que «les Parties entendaient faire référence à la manière dont se
déroule généralement la délimitation … , [à savoir par] l’ouverture de négociations visant à aboutir
à un accord» (ibid., p. 40, par. 97). A cet égard, le mémorandum prévoit que «[l]a délimitation des
frontières maritimes dans la zone en litige … fera l’objet d’un accord entre les deux Etats côtiers sur
la base du droit international».


       68. La Cour observe que la demande que le Kenya a soumise à la Commission des limites en
2009 fait aussi allusion à l’absence d’accord entre les Parties sur la frontière maritime dans la zone
économique exclusive. Pour ce qui est de la frontière avec la Tanzanie, il est précisé que «[l]e Kenya
et [cette dernière] ont conclu un accord de délimitation des frontières maritimes». Quant à celle avec
la Somalie, la demande indique que la zone économique exclusive «sera délimitée par avis ministériel
publié au Journal officiel, conformément à un accord entre [les deux Etats] fondé sur le droit
international», reprenant ainsi les termes du paragraphe 4 de l’article 4 de la loi de 1989 relative aux
espaces maritimes. Enfin, il est noté qu’il existe une «ligne frontière non réglée entre [le Kenya] et
la Somalie». Il était donc raisonnable pour la Somalie, en se fondant sur ces termes, de continuer de
penser qu’un accord devait encore être négocié et conclu.


       69. Les 26 et 27 mars 2014, à la demande du Gouvernement kényan, les Parties se sont réunies
à Nairobi pour engager des négociations sur la délimitation maritime, donnant par ce simple fait à
entendre qu’elles reconnaissaient la nécessité de délimiter la frontière maritime entre elles (voir
Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt,
TIDM Recueil 2017, p. 73, par. 221-222, et p. 78, par. 243). C’est ce que confirme le compte rendu
établi conjointement à l’issue des négociations, dans lequel elles indiquent avoir examiné «plusieurs
options et méthodes, notamment l’utilisation d’une bissectrice, d’une perpendiculaire, d’une ligne
médiane et d’un parallèle», mais n’être «pas parvenues à s’entendre sur une ligne de délimitation
maritime susceptible d’être adoptée par les deux pays». Rien dans ce document ne laisse supposer
qu’il existait déjà une frontière maritime convenue entre les Parties.

                                                 - 28 -

       70. Enfin, la Cour observe que la reconnaissance par le Kenya de ce qu’aucun accord sur la
frontière maritime n’avait été conclu avec la Somalie ressort également des deux notes verbales en
date des 24 octobre 2014 et 4 mai 2015 que sa mission permanente auprès de l’Organisation des
Nations Unies a adressées au Secrétaire général, ainsi que des déclarations qu’il a faites à la Cour
pendant la phase de l’affaire consacrée aux exceptions préliminaires.


       71. A la lumière de ce qui précède, la Cour conclut que le Kenya n’a pas maintenu de façon
constante sa prétention selon laquelle le parallèle constitue la frontière maritime unique avec la
Somalie. La prétention du Kenya est en effet contredite par la loi de 1972 relative aux eaux
territoriales, qui est restée en vigueur en 1979, la loi de 1989 relative aux espaces maritimes et la
demande soumise par le Kenya à la Commission des limites en 2009. Dans ces conditions, la Somalie
pouvait raisonnablement penser que sa frontière maritime avec le Kenya dans la mer territoriale, la
zone économique exclusive et sur le plateau continental serait établie par un accord qui serait négocié
et conclu ultérieurement. La Cour constate donc l’absence d’éléments de preuve convaincants
montrant que la revendication du Kenya et son comportement y afférent ont été maintenus de manière
constante et appelaient par conséquent une réaction de la part de la Somalie.



                                                   *



       72. La Cour rappelle que la prétention du Kenya en faveur d’un acquiescement est fondée sur
l’allégation selon laquelle la Somalie aurait accepté une frontière maritime longeant le parallèle,
notamment en raison d’une absence prolongée de protestation à cet égard. La Cour examinera cet
argument du défendeur en tenant compte de la conclusion à laquelle elle est parvenue ci-dessus (voir
paragraphe 71).


       73. Le Kenya a souligné qu’il avait publié la proclamation de 1979 alors que les Parties
participaient activement aux négociations de la troisième conférence des Nations Unies sur le droit
de la mer et que l’absence de réaction de la Somalie devait être appréciée à la lumière des positions
prises par celle-ci dans ce contexte. Les discussions portant sur la question de la délimitation des
espaces maritimes qui se sont tenues au cours de la conférence ont abouti à l’adoption de l’article 15,
du paragraphe 1 de l’article 74 et du paragraphe 1 de l’article 83 de la CNUDM. La Cour note que
ces deux dernières dispositions reflètent les vues que le Kenya comme la Somalie ont exprimées au
cours des négociations, à savoir que la délimitation de la zone économique exclusive et celle du
plateau continental entre des Etats dont les côtes sont adjacentes ou se font face devaient être
effectuées par voie d’accord «pour parvenir à une solution équitable». Ces dispositions ne prévoient
toutefois pas de méthode de délimitation particulière et l’on ne saurait déduire des positions exposées
par les Parties au cours de la conférence que la Somalie a rejeté l’équidistance comme méthode
possible pour parvenir à une solution équitable.


      74. Dans les premières années ayant suivi la proclamation kényane de 1979, les Parties ont
entamé des discussions portant sur diverses questions relatives à leurs relations bilatérales, telles que
le commerce et l’exploitation des ressources marines. Rien n’indique cependant que la Somalie ait
alors accepté la revendication du Kenya d’une frontière longeant un parallèle. A cet égard, le
défendeur a soumis le procès-verbal d’une réunion tenue le 6 mai 1980 entre les vice-présidents des
deux Etats, mais ce document ne fait pas mention d’une quelconque discussion portant sur la frontière
maritime entre les Parties ou sur la proclamation de 1979. Il en va de même des autres éléments de
preuve produits par le Kenya en ce qui concerne les réunions tenues par les Parties en 1981.

                                                - 29 -

       75. Jusqu’en 1989, la Somalie n’a pas revendiqué de zone économique exclusive ni défini son
plateau continental. Le paragraphe 1 de l’article premier de la loi somalienne de 1972 relative à la
mer territoriale et aux ports indiquait que la mer territoriale de la Somalie s’étendait jusqu’à
200 milles marins, mais n’apportait aucune précision quant à sa délimitation. Peu avant de ratifier la
CNUDM, la Somalie a adopté la loi maritime de 1988, dont la loi no 5 du 26 janvier 1989 a porté
approbation. L’article 7 de cette loi maritime prévoit que la zone économique exclusive s’étend
jusqu’à 200 milles marins, et l’article 8 définit le plateau continental tant en deçà qu’au-delà de
200 milles marins, sans que le texte mentionne la délimitation de l’un ou l’autre de ces espaces.
L’article 4 prévoit que la mer territoriale de la Somalie s’étend jusqu’à 12 milles marins et traite de
la question de la délimitation avec le Kenya, la partie pertinente de son paragraphe 6 se lisant comme
suit :

             «En l’absence de traité international, la République démocratique de Somalie
      considérera que ses frontières maritimes avec la République de Djibouti, d’une part, et
      la République du Kenya, d’autre part, suivent chacune une ligne droite s’étendant vers
      le large, comme indiqué sur les croquis joints.»


      76. La Somalie n’a pas produit les croquis mentionnés dans cette disposition, expliquant qu’ils
pouvaient avoir été égarés ou détruits au cours de la guerre civile. Elle soutient que «le membre de
phrase «une ligne droite s’étendant vers le large» était censé correspondre à une ligne
d’équidistance». Le Kenya affirme que, bien que le sens de ce membre de phrase ne soit pas clair, il
convient, compte tenu de la pratique qui était celle de la Somalie à l’époque, de l’interpréter comme
une référence au parallèle.


       77. La Cour note que le paragraphe 6 de l’article 4 de la loi maritime fait également référence
à la délimitation des espaces maritimes en ce qui concerne la République du Yémen, employant alors
l’expression «une ligne médiane». Le membre de phrase «une ligne droite s’étendant vers le large»
n’est effectivement pas clair et, en l’absence des croquis mentionnés, il est impossible d’en
déterminer le sens. Le Kenya produit plusieurs documents, dont le code minier de la République
démocratique de Somalie de 1984, ainsi que plusieurs cartes qui, selon lui, étayent l’interprétation
qu’il fait de ces termes. Le texte du code minier, adopté avant la loi maritime de 1988, ne permet pas
de clarifier le sens que le membre de phrase en question revêt dans celle-ci. L’article 58 du code
minier ne vise que la constitution de blocs de concession sur le territoire somalien. Ce code ne
régissait pas en soi les frontières maritimes de la Somalie. De même, les cartes soumises par le Kenya
ne représentent que des blocs de concession pétrolière. Ainsi que la Cour le précisera ci-après (voir
paragraphes 86 et 87), ces blocs ne peuvent être considérés en eux-mêmes comme indiquant
l’existence d’une frontière maritime.


       78. La Somalie n’a pas réagi immédiatement à la proclamation de 2005. Elle a cependant
clairement précisé ses vues à plusieurs reprises en 2009. Comme il est noté ci-dessus (voir
paragraphe 67), le mémorandum d’accord conclu cette année-là entre les Parties fait référence à un
différend maritime non réglé. Les informations préliminaires soumises par la Somalie à la
Commission des limites en 2009 reproduisent le texte du mémorandum d’accord et indiquent
qu’«il subsist[ait] des questions non résolues concernant la délimitation bilatérale du plateau
continental avec certains Etats voisins». En outre, dans une lettre en date du 19 août 2009 adressée
au Secrétaire général de l’Organisation des Nations Unies, le premier ministre somalien a soutenu
que «[l]a délimitation du plateau continental n’[était] pas réglée», avant d’ajouter ce qui suit :

                                                  - 30 -

             «Il semblerait que le Kenya revendique une zone s’étendant jusqu’à la latitude du
      point où la frontière terrestre rencontre la côte alors que, selon le droit international de
      la mer, c’est normalement une ligne d’équidistance qui constitue le point de départ de
      la délimitation du plateau continental entre deux Etats dont les côtes sont adjacentes. La
      Somalie se fonde sur cette dernière méthode.»

De plus, comme la Cour l’a relevé dans l’arrêt de 2017, la Somalie, en 2014, «objectait à l’examen,
par la Commission des limites, de la demande du Kenya, au motif qu’il existait entre [les deux Etats]
un différend relatif à la frontière maritime» (C.I.J. Recueil 2017, p. 14, par. 19). La Somalie a retiré
son objection en 2015, observant que le différend avait été soumis à la Cour.


       79. Enfin, la Cour ne saurait méconnaître le contexte de la guerre civile qui a affligé la Somalie,
la privant d’un gouvernement et d’une administration pleinement opérationnels entre 1991 et 2005.
Cette situation était notoire (voir, par exemple, Conseil de sécurité, Rapport du Secrétaire général
sur la protection des ressources naturelles et des eaux territoriales de la Somalie, doc. S/2011/661,
25 octobre 2011, par. 22), et le Kenya l’a également reconnue au cours de la phase précédente de la
procédure. Il convient de tenir compte de ce contexte pour apprécier dans quelle mesure la Somalie
pouvait réagir à la prétention kényane durant cette période.


      80. Pour les raisons qui précèdent, la Cour considère que le comportement de la Somalie entre
1979 et 2014 concernant sa frontière maritime avec le Kenya, tel qu’examiné ci-dessus, notamment
son absence alléguée de protestation contre la prétention de celui-ci, n’établit pas qu’elle a accepté
de manière claire et constante une frontière maritime longeant le parallèle.



                                                    *



      81. Le défendeur soutient en outre que d’autres comportements adoptés par les Parties entre
1979 et 2014 confirment que la Somalie a accepté une frontière maritime longeant le parallèle. Le
Kenya se réfère notamment à la pratique des Parties en ce qui concerne les patrouilles navales, la
pêche, la recherche scientifique marine et les concessions pétrolières (voir paragraphe 43 ci-dessus).
La Cour se penchera à présent sur cet argument du Kenya.


        82. La Cour rappelle que, dans le cadre d’un différend portant sur la délimitation maritime,
comme en matière de différends territoriaux, la date à laquelle le différend en cause s’est cristallisé
est importante. Les actes postérieurs à cette date sont en principe dénués de pertinence pour la
détermination d’une frontière maritime et ne peuvent être pris en considération, «en tant qu’ils sont
le fait d’un Etat qui, ayant déjà à faire valoir certaines revendications dans le cadre d’un différend
juridique, pourrait avoir accompli les actes en question dans le seul but d’étayer celles-ci» (Différend
territorial et maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua
c. Honduras), arrêt, C.I.J. Recueil 2007 (II), p. 697-698, par. 117 ; voir également Souveraineté sur
Pedra Branca/Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour), arrêt,
C.I.J. Recueil 2008, p. 27-28, par. 32 ; Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 682, par. 135).

                                                  - 31 -

       83. Le Kenya avance qu’il n’existait pas de différend entre les Parties jusqu’en 2014.
Cependant, lorsqu’il a soulevé des exceptions préliminaires en 2015, il a précisé que «[c]e n’[était]
qu’en 2009 que la Somalie a[vait] contesté pour la première fois la limite de la zone économique
exclusive [qu’il avait] établie … en 1979». La Somalie soutient pour sa part qu’un différend
frontalier maritime oppose les Parties depuis les années 1970. La Cour rappelle que le mémorandum
d’accord conclu par les Parties en 2009 et la demande soumise par le Kenya à la Commission des
limites en 2009 indiquent qu’un différend maritime existait entre les deux Etats depuis 2009 (voir
paragraphes 66-68 ci-dessus). La Somalie ne lui a pas présenté suffisamment d’éléments de preuve
pour lui permettre de conclure que le différend était né avant 2009. En conséquence, la Cour
considère que les activités des Parties postérieures à 2009 ne peuvent être prises en considération aux
fins de la détermination de la frontière maritime.


       84. Compte tenu de ce qui précède, la Cour examinera le comportement des Parties auquel se
réfère le défendeur. Elle commencera par étudier les éléments relatifs aux patrouilles navales. Les
cartes décrivant les patrouilles navales et les interceptions effectuées par le Kenya dans la mer
territoriale ainsi que les livres de bord dans lesquels ces opérations sont consignées montrent que ce
dernier exerçait certaines activités de maintien de l’ordre au nord de la ligne d’équidistance
revendiquée par la Somalie. Cela étant, ces activités étaient aussi occasionnellement exercées au nord
du parallèle que le défendeur revendique comme frontière maritime. Les patrouilles navales et les
interceptions en mer effectuées par le Kenya ne cadraient donc pas nécessairement avec cette
revendication. De plus, l’une des cartes soumises par le défendeur porte la mention «secret» et les
autres éléments de preuve n’établissent pas que la Somalie ait eu connaissance de ces activités.


       85. Les éléments de preuve relatifs à la pêche et à la recherche scientifique marine n’étayent
pas davantage la revendication du Kenya. Ce dernier a produit un permis de pêche qu’il avait accordé
à un navire français le 20 juin 2011 pour la période allant de juillet 2011 à juin 2012 et dans lequel
figuraient des coordonnées de zones de pêche situées au nord de la ligne d’équidistance. Il n’est
cependant pas établi que la Somalie avait connaissance de ces activités qui, en tout état de cause,
étaient postérieures à 2009. Le Kenya a également produit un rapport émanant du ministère somalien
de la pêche et du transport maritime pour la période 1987/1988, dans lequel il était fait référence aux
positions analysées dans le cadre d’une étude conduite par la Commission océanographique
intergouvernementale de l’UNESCO (dénommée ci-après la «COI»). Or, ce rapport ne contient pas
la moindre indication d’une quelconque frontière maritime. De même, une carte publiée par le
ministère somalien de la pêche et reproduite dans un rapport de 1987 du Programme des
Nations Unies pour l’environnement ne représente pas non plus la limite de la région de pêche la
plus méridionale de la Somalie ou la frontière maritime de celle-ci avec le Kenya : elle ne permet
donc pas de conclure que la Somalie considérait que la frontière maritime était établie le long du
parallèle. D’autres documents soumis par le Kenya à titre de preuve  dont une carte produite par
la COI, une étude sur le chalutage au large du Kenya menée par l’Organisation des Nations Unies
pour l’alimentation et l’agriculture et le Programme des Nations Unies pour le développement et un
mémoire technique reflétant les résultats d’un programme d’études mené en coopération avec des
agences norvégiennes  ne sont pas l’œuvre des Parties et ne sauraient donc être considérés comme
reflétant leurs positions officielles.


       86. En ce qui concerne les concessions pétrolières, le Kenya et la Somalie se sont référés à un
certain nombre de cartes produites par des tiers, ainsi que par leurs propres institutions. Le défendeur
a également mentionné les termes du code minier somalien (voir paragraphe 77 ci-dessus) et de la
loi somalienne sur le pétrole. La Cour relève que, depuis les années 1970, les Parties ont établi des
blocs de concession pétrolière en mer en utilisant différentes lignes. Elles n’ont toutefois fait état que

                                                 - 32 -

d’une pratique limitée avant 2009, dont une série de contrats conclus à partir de 2000 qui portent sur
le bloc de concession pétrolière dénommé «bloc L-5» par le Kenya et le forage du premier puits
d’exploration légèrement au nord de la ligne d’équidistance revendiquée par la Somalie entre
décembre 2006 et janvier 2007. Pour l’essentiel, les Parties se sont référées à la pratique postérieure
à 2009, qui, pour les raisons exposées précédemment (voir paragraphes 82 et 83 ci-dessus), est
dénuée de pertinence aux fins de la détermination de la frontière maritime.


       87. La Cour note l’argument du Kenya selon lequel le comportement des Parties, y compris
en matière de concessions pétrolières, reflète l’existence d’une frontière maritime de facto. Même à
supposer que les preuves limitées de la pratique antérieure à 2009 puissent être considérées comme
portant à penser qu’une ligne de facto longeant le parallèle a pu être utilisée par les Parties pour
déterminer l’emplacement de blocs de concession pétrolière, au moins pendant un certain temps, la
Cour fait observer que cela pouvait «ne constituer qu’une manifestation de la prudence des Parties
dans l’octroi de leurs concessions» (Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésie/Malaisie), arrêt, C.I.J. Recueil 2002, p. 664, par. 79). Elle rappelle également qu’une
ligne de facto «pourrait dans certaines circonstances correspondre à l’existence d’une frontière
convenue en droit ou revêtir davantage le caractère d’une ligne provisoire ou d’une ligne à vocation
spécifique, limitée, telle que le partage d’une ressource rare» (Différend territorial et maritime entre
le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 735, par. 253). La Cour considère que le fait de «démontrer l’existence
d’une pratique pétrolière de longue date ou de concessions pétrolières contiguës ne suffit pas à
prouver l’existence d’une frontière maritime» (Délimitation de la frontière maritime dans l’océan
Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 71, par. 215).


       88. Pour les raisons exposées ci-dessus, la Cour considère que les autres comportements des
Parties entre 1979 et 2014 ne confirment pas que la Somalie a accepté, de manière claire et constante,
une frontière maritime longeant le parallèle.



                                                   *



       89. En conclusion, la Cour constate qu’il n’existe pas d’éléments de preuve convaincants
montrant que la Somalie a acquiescé à la frontière maritime revendiquée par le Kenya et que, partant,
il n’existe pas de frontière maritime convenue entre les Parties longeant le parallèle. La prétention
du Kenya à cet égard doit donc être rejetée.

                                                 - 33 -

                                   IV. DÉLIMITATION MARITIME

      90. Compte tenu de la conclusion à laquelle elle vient de parvenir, la Cour se penchera à
présent sur la délimitation des espaces maritimes relevant de la Somalie et du Kenya.


       91. Dans sa requête, la Somalie a prié la Cour de déterminer, sur la base du droit international,
l’intégralité du tracé de la frontière maritime unique départageant l’ensemble des espaces maritimes
relevant de la Somalie et du Kenya dans l’océan Indien, y compris sur le plateau continental au-delà
de 200 milles marins (voir paragraphe 25 ci-dessus).


                                         A. Droit applicable

       92. La Somalie et le Kenya sont tous deux parties à la CNUDM (voir paragraphe 33 ci-dessus).
Ce sont donc les dispositions de cet instrument que la Cour doit appliquer pour déterminer le tracé
de la frontière maritime entre les deux Etats.


                            B. Point de départ de la frontière maritime

       93. Si les vues initialement présentées par les Parties divergeaient quant à la méthode
appropriée pour définir le point de départ de la frontière maritime, elles ont évolué en cours
d’instance et se rejoignent désormais dans une large mesure.


        94. Selon la Somalie, pour construire la frontière maritime, il faut commencer par déterminer
le point terminal de la frontière terrestre, que le demandeur situe par 1° 39' 44,07" de latitude sud et
41° 33' 34,57" de longitude est. S’agissant de l’emplacement de ce point, la Somalie indique tout
d’abord qu’il a été fixé avec une grande précision dans le cadre de l’arrangement conventionnel de
1927/1933 conclu entre les deux puissances coloniales de l’époque, à savoir le Royaume-Uni et
l’Italie. Elle affirme que, conformément au libellé de l’accord de 1927, la dernière borne frontière
permanente, appelée «borne principale no 29», ou «BP 29», et située à l’emplacement nommé
«Dar Es Salam», doit être reliée à la laisse de basse mer au moyen d’une ligne droite perpendiculaire
à la côte. Elle soutient que le point où cette ligne perpendiculaire coupe la laisse de basse mer
constitue le point de départ approprié de la frontière maritime, qu’elle situe à environ 41 mètres au
sud-est de la BP 29. Le demandeur ajoute que cette méthode pour définir le point de départ de la
frontière maritime est conforme à l’article 5 de la CNUDM, qui dispose que la ligne de base normale
à partir de laquelle est mesurée la largeur de la mer territoriale est la «laisse de basse mer».


       95. Dans son contre-mémoire et sa duplique, le Kenya s’est référé à la BP 29 comme étant le
point de départ approprié aux fins de la délimitation de la frontière maritime et a contesté que le point
de départ se situât sur la laisse de basse mer. Néanmoins, la Cour relève que par la suite, dans
l’appendice 2, dans lequel il a abordé la question de la construction d’une ligne d’équidistance
provisoire, le Kenya a estimé qu’une telle ligne devait «débute[r] à … [un] point terminal de la
frontière terrestre situé sur la laisse de basse mer au sud-est de BP29». Compte tenu de ces vues, la
Cour est à même de conclure que les Parties s’entendent sur la méthode à appliquer pour définir le
point de départ de la frontière maritime.

                                                       - 34 -

        96. S’agissant de l’emplacement exact de la BP 29, la Somalie a initialement fait valoir qu’elle
était située par 1° 39' 43,3" de latitude sud et 41° 33' 33,49" de longitude est. Le Kenya, pour sa part,
a répondu dans son contre-mémoire que les coordonnées précises de la BP 29 étaient légèrement
différentes, à savoir 1° 39' 43,2" de latitude sud et 41° 33' 33,19" de longitude est. Or, lors de la
procédure orale, la Somalie s’est dite prête à accepter les coordonnées de la BP 29 proposées par le
Kenya pour déterminer le point de départ de la frontière maritime dans l’océan Indien.


       97. Pour ce qui est de l’emplacement exact du point terminal de la frontière terrestre, les Parties
ont présenté des coordonnées relativement semblables. Les coordonnées du point terminal de la
frontière terrestre déterminées par le Kenya en utilisant la carte de l’Amirauté britannique no 3362
 soit 1° 39' 44,0" de latitude sud et 41° 33' 34,4" de longitude est — ne diffèrent que légèrement
de celles qui ont été définies par la Somalie au moyen de la carte marine américaine de la National
Geospatial Agency (NGA) no 61220 (voir paragraphe 94 ci-dessus). Au cours de la procédure orale,
la Somalie a déclaré qu’elle «acceptera[it] la décision» de la Cour, quelle que soit la carte que celle-ci
choisisse d’utiliser.


       98. Compte tenu des vues des Parties, la Cour considère que le point de départ de la frontière
maritime doit être déterminé en reliant la BP 29 à un point sur la laisse de basse mer par une ligne
droite orientée sud-est et perpendiculaire à «l’orientation générale de la côte à Dar Es Salam»,
conformément à l’arrangement conventionnel de 1927/1933. Sur la base de la carte de l’Amirauté
britannique no 3362, la Cour établit que le point de départ de la frontière maritime est situé par
1° 39' 44,0" de latitude sud et 41° 33' 34,4" de longitude est 1 (voir croquis no 3 ci-après).




       1 Les coordonnées indiquées par la Cour sont toutes exprimées selon le système de référence géodésique WGS 84.

Les lignes de délimitation décrites sont toutes des lignes géodésiques ; les azimuts indiqués sont tous des azimuts
géodésiques fondés sur le système WGS 84.

- 35 -

                                                 - 36 -

                               C. Délimitation de la mer territoriale

     99. Les Parties ont des vues divergentes quant à la délimitation de la mer territoriale. La
Somalie avance que celle-ci doit être effectuée conformément à l’article 15 de la CNUDM.


    100. L’article 15 de la convention, qui porte sur la délimitation de la mer territoriale, se lit
comme suit :

             «Lorsque les côtes de deux Etats sont adjacentes ou se font face, ni l’un ni l’autre
      de ces Etats n’est en droit, sauf accord contraire entre eux, d’étendre sa mer territoriale
      au-delà de la ligne médiane dont tous les points sont équidistants des points les plus
      proches des lignes de base à partir desquelles est mesurée la largeur de la mer territoriale
      de chacun des deux Etats. Cette disposition ne s’applique cependant pas dans le cas où,
      en raison de l’existence de titres historiques ou d’autres circonstances spéciales, il est
      nécessaire de délimiter autrement la mer territoriale des deux Etats.»


      101. La Somalie soutient que la frontière maritime entre les Parties dans la mer territoriale
devrait être une ligne médiane.


       102. Se fondant sur la carte marine américaine de la NGA no 61220 et utilisant le logiciel
CARIS-LOTS, la Somalie a choisi, de son côté du point terminal de la frontière terrestre, divers
points de base qui, selon elle, influent sur l’emplacement de la ligne médiane en deçà de 12 milles
marins. Deux de ces points sont situés sur les îlots de Diua Damasciaca : le point S1, ayant pour
coordonnées géographiques 1° 39' 43,30" de latitude sud et 41° 34' 35,40" de longitude est ; et le
point S2, ayant pour coordonnées 1° 39' 35,90" de latitude sud et 41° 34' 45,29" de longitude est. Le
troisième point de base, S3, se situe sur un haut-fond découvrant, au large de l’extrémité méridionale
d’une petite péninsule du nom de Ras Kaambooni, et a pour coordonnées 1° 39' 14,99" de latitude
sud et 41° 35' 15,68" de longitude est.


       103. Du côté kényan de la frontière terrestre, la Somalie a défini deux points de base parmi les
points situés le plus au large de la côte à basse mer indiqués sur la carte. Selon elle, ils déterminent
le tracé de la ligne médiane dans la mer territoriale. Le demandeur situe le point de base K1 par
1° 42' 00,06" de latitude sud et 41° 32' 47,38" de longitude est, et le point de base K2 par
1° 43' 04,77" de latitude sud et 41° 32' 37,18" de longitude est.


      104. Se fondant sur ces points de base, la Somalie propose de tracer une ligne médiane dans
la mer territoriale comportant les cinq points d’inflexion suivants :

                 Point d’inflexion                        Coordonnées
                         P1                   1° 40' 05,92" S - 41° 34' 05,26" E
                         P2                   1° 41' 11,45" S - 41° 34' 06,12" E
                         P3                   1° 43' 09,34" S - 41° 36' 33,52" E
                         P4                   1° 43' 53,72" S - 41° 37' 48,21" E
                         P5                   1° 44' 09,28" S - 41° 38' 13,26" E

                                                   - 37 -

La ligne proposée par la Somalie est représentée sur le croquis no 4 reproduit ci-après. Le demandeur
considère qu’il n’existe pas de «circonstances spéciales» qui rendraient cette ligne «arbitraire,
déraisonnable ou intenable», et que la Cour devrait donc la retenir comme frontière maritime aux
fins de la délimitation de la mer territoriale.


       105. Le Kenya, quant à lui, a fait valoir dans son contre-mémoire que la frontière maritime, y
compris la partie située dans la mer territoriale, existe déjà et qu’elle suit le parallèle (voir croquis no 4
ci-après). La Cour a déjà conclu (voir paragraphe 89 ci-dessus) que les Parties n’étaient pas
convenues d’une telle frontière. Dans cette même pièce de procédure, le défendeur s’est référé à
l’arrangement conventionnel de 1927/1933, affirmant que celui-ci «établissait … la frontière de la
mer territoriale». Il a appelé l’attention sur l’appendice I de l’accord de 1927, selon lequel la ligne
s’oriente, à partir de la BP 29, «en direction du sud-est jusqu’à la limite des eaux territoriales en
suivant une ligne droite perpendiculaire à l’orientation générale de la côte à Dar Es Salam, ce qui
laisse les îlots de Diua Damasciaca en territoire italien». D’après le défendeur, la ligne qui en résulte,
et qui serait perpendiculaire à la direction générale de la côte «doit être prolongée plus avant dans la
mer territoriale (qui s’étendait jusqu’à 3 milles marins à l’époque)».


       106. Le Kenya n’a cependant pas demandé à la Cour de délimiter quelque segment de la
frontière maritime sur la base de l’arrangement conventionnel de 1927/1933. Dans les conclusions
qu’il a présentées dans son contre-mémoire et sa duplique, il prie en effet la Cour de dire et juger que
la frontière maritime suit le parallèle à partir du point de départ jusqu’à la limite extérieure du plateau
continental (voir paragraphe 26 ci-dessus). Il a adopté la même position dans l’appendice 2, déposé
quelques jours seulement avant le début des audiences.


       107. Au cours des audiences, un membre de la Cour, se référant au contre-mémoire du Kenya,
a posé la question suivante : «Est-ce que, selon la Somalie, [l’]accord de 1927 établit la ligne de
délimitation de la mer territoriale entre les deux Parties et, si tel est le cas, quelle serait la limite
extérieure de cette ligne ?» La Somalie a répondu que «[n]i [elle-même] ni le Kenya n’[avaient]
jamais, depuis leur indépendance et à un quelconque moment par la suite, prétendu que la frontière
maritime dans la mer territoriale sui[vai]t une ligne perpendiculaire à la côte à Dar es Salam, sur
quelque distance que ce soit». Elle a précisé qu’aucun des deux Etats n’acceptait ni ne soutenait que
les Parties étaient liées par l’accord de 1927 en ce qui concerne la frontière maritime, et ce, sur
quelque distance que ce soit.


      108. Le Kenya a eu la possibilité de formuler des observations sur cette réponse de la Somalie
mais s’en est abstenu.


       109. La Cour note qu’aucune des Parties ne lui demande de confirmer l’existence de quelque
segment d’une frontière maritime ou de délimiter la frontière dans la mer territoriale sur la base de
l’arrangement conventionnel de 1927/1933. Elle rappelle qu’aucune d’elles, dans sa législation
relative à la mer territoriale, ne s’est référée aux termes de cet arrangement pour indiquer l’étendue
de sa mer territoriale par rapport à l’Etat voisin dont les côtes sont adjacentes. Dans la législation du
Kenya, il est fait référence à une ligne médiane ou d’équidistance (voir paragraphes 57 et 58
ci-dessus) et, dans la loi maritime somalienne de 1988, à «une ligne droite s’étendant vers le large,
comme indiqué sur les croquis joints» (voir paragraphes 75-77 ci-dessus). La Cour relève en outre
que l’ordre du jour de la réunion que la Somalie et le Kenya ont tenue les 26 et 27 mars 2014 pour
discuter de la frontière maritime entre les deux pays couvrait toutes les zones maritimes, y compris

                                                 - 38 -

la mer territoriale. Les délégations ont examiné «plusieurs options et méthodes» pour déterminer la
frontière maritime, mais elles ne sont pas parvenues à un accord. Dans un exposé décrivant un
«Scénario de frontière maritime fondé sur l’équité», joint au compte rendu établi conjointement à
l’issue de cette réunion, le Kenya a mentionné les articles 15, 74 et 83 de la convention comme étant
pertinents aux fins de la délimitation maritime, soulignant que l’article 15 prévoyait le recours à une
«ligne médiane pour la mer territoriale, sauf accord contraire fondé sur une prétention à un titre
historique ou des circonstances spéciales» (les italiques sont dans l’original). Au vu de ce qui
précède, la Cour considère donc qu’il n’est pas nécessaire de se prononcer sur la question de savoir
si l’arrangement conventionnel de 1927/1933 avait pour objet de délimiter la frontière dans la mer
territoriale.


       110. Le défendeur critique le choix par la Somalie de la carte marine américaine de la
NGA no 61220 pour définir les points de base, et soutient que c’est la carte de l’Amirauté
britannique no 3362 qu’il conviendrait d’utiliser s’il fallait construire une ligne d’équidistance
provisoire dans la mer territoriale. A cette fin, le Kenya a retenu les points de base K1, K2, K3 et K4,
et les points de base S1, S2 et S3, dont les coordonnées géographiques sont les suivantes :

Points de base sur la côte kényane :

                    Point de base                         Coordonnées
                         K1                     1° 39' 51,6" S - 41° 33' 28,4" E
                         K2                     1° 40' 39,6" S - 41° 32' 55,3" E
                         K3                     1° 42' 40,1" S - 41° 32' 41,8" E
                         K4                     1° 43' 12,2" S - 41° 32' 38,5" E


Points de base sur la côte somalienne :

                    Point de base                         Coordonnées
                         S1                     1° 39' 36,3" S - 41° 33' 40,4" E
                         S2                     1° 39' 40,9" S - 41° 34' 35,4" E
                         S3                     1° 38' 57,0" S - 41° 35' 21,9" E

La ligne qu’il a ainsi tracée se situe légèrement au nord de celle préconisée par la Somalie (voir
croquis no 4 ci-après).

- 39 -

                                                   - 40 -

       111. La Cour rappelle que la méthode de délimitation est fondée sur la géographie du littoral
des deux Etats concernés et qu’une ligne médiane ou d’équidistance est construite à l’aide de points
de base appropriés à cette géographie. Bien qu’elle prenne en considération les propositions des
parties dans la détermination des points de base, la Cour n’est pas tenue de retenir un point de base
particulier, même lorsqu’il y a accord entre les parties à cet égard, si elle ne le considère pas comme
étant approprié. La Cour peut choisir un point de base qu’aucune des parties n’a proposé
(Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101,
par. 116-117, p. 103, par. 123, p. 104, par. 125, et p. 108, par. 138). Elle rappelle en outre qu’elle
«a parfois été amenée à éliminer l’effet exagéré de petites îles» en ne retenant pas un point de base
situé sur une telle formation (Délimitation maritime et questions territoriales entre Qatar et Bahreïn
(Qatar c. Bahreïn), fond, arrêt, C.I.J. Recueil 2001, p. 104-109, par. 219, se référant à Plateau
continental de la mer du Nord (République fédérale d’Allemagne/Danemark ; République fédérale
d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 36, par. 57 ; voir également Délimitation de la
frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012,
p. 47, par. 151). Ainsi que la Cour l’a précisé par le passé, il peut y avoir des cas dans lesquels «l’effet
équitable d’une ligne d’équidistance dépend de la précaution que l’on aura prise d’éliminer l’effet
exagéré de certains îlots, rochers ou légers saillants des côtes» (Plateau continental (Jamahiriya
arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985, p. 48, par. 64).


       112. La Cour considère qu’il existe de sérieuses raisons de douter du caractère approprié des
points de base proposés par les Parties pour déterminer le tracé de la ligne médiane dans la mer
territoriale.


       113. La Cour observe que les Parties n’ont pas retenu les mêmes points de base pour délimiter
la mer territoriale. Le Kenya a émis des doutes quant à l’utilisation de points situés sur des formations
à marée basse de nature incertaine et qui n’ont pas fait l’objet d’une vérification sur le terrain. Les
deux premiers points que la Somalie propose de son côté du point terminal de la frontière terrestre
sont situés sur les îlots de Diua Damasciaca et ont un effet important sur le tracé de la ligne médiane
dans la mer territoriale, qu’ils orientent vers le sud. Le troisième point de base de la Somalie, situé
au large de l’extrémité méridionale de Ras Kaambooni, a lui aussi pour effet d’orienter nettement le
tracé de la ligne médiane vers le sud. Le Kenya soutient que ce point ne se «retrouve nulle part» si
les points de base sont établis à partir de la carte de l’Amirauté britannique no 3362. Les points qu’il
utiliserait du côté somalien pour construire la ligne médiane (et qui diffèrent de ceux retenus par la
Somalie) orientent également le tracé initial de cette ligne vers le sud. L’établissement de points de
base sur les minuscules formations maritimes décrites ci-dessus a, sur le tracé de la ligne médiane,
un effet disproportionné par rapport à la taille de celles-ci et à l’importance qu’elles revêtent dans la
géographie côtière dans son ensemble.


       114. Dans les circonstances de la présente espèce, la Cour estime qu’il convient, aux fins de
la construction de la ligne médiane, de ne retenir que des points de base situés sur la terre ferme des
côtes continentales des Parties. Elle ne considère pas qu’il soit approprié de retenir des points de base
situés sur les minuscules îlots arides de Diua Damasciaca, car cela aurait, au regard de la taille de ces
formations, un effet disproportionné sur le tracé de la ligne médiane. Pour des raisons analogues, la
Cour ne considère pas approprié de choisir un point de base sur un haut-fond découvrant situé au
large de l’extrémité méridionale de Ras Kaambooni, protubérance mineure sur le littoral relativement
droit de la Somalie dans les environs du point terminal de la frontière terrestre, lequel constitue le
point de départ de la délimitation maritime.

                                                   - 41 -

      115. Les points de base appropriés retenus par la Cour sur la côte somalienne sont les suivants :

                    Point de base                           Coordonnées
                          S1                      1° 39' 36,7" S - 41° 33' 34,3" E
                          S2                      1° 39' 34,4" S - 41° 33' 36,6" E
                          S3                      1° 39' 21,6" S - 41° 33' 48,6" E
                          S4                      1° 39' 09,2" S - 41° 34' 00,7" E


      116. Les points de base appropriés retenus par la Cour sur la côte kényane sont les suivants :

                    Point de base                           Coordonnées
                          K1                      1° 39' 42,4" S - 41° 33' 29,5" E
                          K2                      1° 39' 49,0" S - 41° 33' 24,9" E
                          K3                      1° 40' 09,3" S - 41° 33' 12,9" E
                          K4                      1° 40' 25,5" S - 41° 33' 02,9" E


       117. La ligne qui en résulte part du point terminal de la frontière terrestre, situé par 1° 39' 44,0"
de latitude sud et 41° 33' 34,4" de longitude est, et comporte les points d’inflexion suivants :

                  Point d’inflexion                         Coordonnées
                           1                      1° 40' 18,3" S - 41° 34' 17,4" E
                           2                      1° 40' 32,1" S - 41° 34' 32,8" E
                           3                      1° 41' 12,8" S - 41° 35' 22,8" E
                           4                      1° 41' 39,0" S - 41° 36' 00,9" E
                           5                      1° 42' 39,9" S - 41° 37' 21,6" E
                           6                      1° 44' 01,2" S - 41° 39' 02,8" E

Les coordonnées géographiques du point (point A) situé à 12 milles marins de la côte sont
1° 47' 39,1" de latitude sud et 41° 43' 46,8" de longitude est. Cette ligne médiane est représentée sur
le croquis no 5 ci-après.

- 42 -

                                                  - 43 -

       118. La Cour note que la ligne médiane tracée ainsi qu’il est indiqué au paragraphe 117
correspond de très près à une ligne «perpendiculaire à l’orientation générale de la côte», à supposer
que l’arrangement conventionnel de 1927/1933 ait eu pour objet, par l’emploi de cette formule, de
tracer une ligne se prolongeant dans la mer territoriale, question que la Cour n’a pas à trancher (voir
paragraphe 109 ci-dessus).


           D. Délimitation de la zone économique exclusive et du plateau continental
                                  en deçà de 200 milles marins

1. Méthode de délimitation

       119. La Cour procédera à présent à la délimitation de la zone économique exclusive et du
plateau continental en deçà de 200 milles marins des côtes des Parties. Les dispositions de la
convention applicables à cet exercice sont énoncées à l’article 74 de la CNUDM, pour ce qui est de
la délimitation de la zone économique exclusive, et à l’article 83, pour celle du plateau continental.

Le paragraphe 1 de l’article 74 est ainsi libellé :

             «La délimitation de la zone économique exclusive entre Etats dont les côtes sont
      adjacentes ou se font face est effectuée par voie d’accord conformément au droit
      international tel qu’il est visé à l’article 38 du Statut de la Cour internationale de Justice,
      afin d’aboutir à une solution équitable.»

Le paragraphe 1 de l’article 83 se lit comme suit :

             «La délimitation du plateau continental entre Etats dont les côtes sont adjacentes
      ou se font face est effectuée par voie d’accord conformément au droit international tel
      qu’il est visé à l’article 38 du Statut de la Cour internationale de Justice, afin d’aboutir
      à une solution équitable.»


       120. En substance, ces deux dispositions sont identiques, ce qui facilite le tracé d’une frontière
unique pour délimiter deux zones maritimes distinctes ayant chacune un régime juridique particulier
(voir, par exemple, Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt,
C.I.J. Recueil 1985, p. 33, par. 33 ; Délimitation de la frontière maritime dans la région du golfe du
Maine (Canada/Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 1984, p. 295, par. 96).


       121. De par leur caractère très général, les dispositions précitées ne donnent guère
d’indications pour se livrer à cet exercice de délimitation maritime. Celui-ci vise avant tout à aboutir
à une «solution équitable». Lorsque deux Etats sont librement convenus d’une frontière maritime, ils
sont réputés être parvenus à une telle solution. Toutefois, s’ils ne parviennent pas à s’entendre sur
leur frontière maritime et que la question est soumise à la Cour, c’est à cette dernière qu’il incombe
de trouver une solution équitable s’agissant de la délimitation maritime qu’il lui a été demandé
d’effectuer.


      122. Depuis l’adoption de la convention, la Cour a progressivement mis au point une méthode
de délimitation maritime pour l’aider à mener à bien sa tâche. Afin de déterminer la ligne de
délimitation, elle procède en trois étapes, qui ont été décrites dans l’affaire relative à la Délimitation
maritime en mer Noire (Roumanie c. Ukraine) (arrêt, C.I.J. Recueil 2009, p. 101-103, par. 115-122).

                                                 - 44 -

        123. Dans le cadre de la première étape, la Cour établira la ligne d’équidistance provisoire à
partir des points de base les plus appropriés sur le littoral des parties. Comme elle l’a souligné,
«la ligne est tracée selon des critères strictement géométriques, sur la base de données objectives»
(ibid., p. 101, par. 118).


       124. Conformément aux dispositions des articles 74 et 83 de la convention, la délimitation doit
aboutir à une solution équitable. La Cour a précisé que, «afin d’aboutir à une solution équitable, la
ligne de délimitation d[evai]t, autant que faire se peut, permettre aux côtes des Parties de produire
leurs effets, en matière de droits à des espaces maritimes, d’une manière raisonnable et équilibrée
pour chacune d’entre elles» (Différend territorial et maritime (Nicaragua c. Colombie), arrêt,
C.I.J. Recueil 2012 (II), p. 703, par. 215). Lors de la deuxième étape, la Cour «examinera
donc … s’il existe des facteurs appelant un ajustement ou un déplacement de la ligne d’équidistance
provisoire afin de parvenir à un résultat équitable» (Délimitation maritime en mer Noire (Roumanie
c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101, par. 120, renvoyant à Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale (intervenant)), arrêt,
C.I.J. Recueil 2002, p. 441, par. 288). Divers facteurs, qualifiés de «circonstances pertinentes»,
peuvent appeler l’ajustement ou le déplacement de la ligne d’équidistance provisoire. Ces facteurs
sont principalement de nature géographique, bien qu’il n’existe pas de liste limitative des
circonstances pertinentes. Ils ne sont pas précisés dans les dispositions de la convention concernant
la délimitation, lesquelles n’utilisent pas l’expression «circonstances pertinentes». Ces circonstances
pertinentes ont été définies et étoffées dans le cadre de la pratique de la Cour, du Tribunal
international du droit de la mer et de tribunaux arbitraux, dans le contexte de chaque espèce. Ainsi
que l’a fait observer le tribunal arbitral dans l’affaire concernant la Barbade et Trinité-et-Tobago, les
circonstances pertinentes sont «propres à chaque affaire» (Arbitrage entre la Barbade et la
République de Trinité-et-Tobago, sentence du 11 avril 2006, Nations Unies, Recueil des sentences
arbitrales (RSA), vol. XXVII, p. 215, par. 242).


       125. Dans le cadre de la troisième et dernière étape, la Cour examinera la ligne de délimitation
envisagée, qu’il s’agisse de la ligne d’équidistance ou de la ligne ajustée, à l’aune du critère de
proportionnalité. Celui-ci vise à s’assurer qu’il n’y a pas de disproportion marquée entre le rapport
des longueurs des côtes pertinentes respectives des parties et le rapport des espaces attribués à elles
dans la zone pertinente que doit délimiter la ligne envisagée ; il s’agit donc de confirmer que la
délimitation aboutit à une solution équitable, ainsi que l’exige la convention. C’est à la Cour qu’il
revient d’apprécier, au cas par cas et à la lumière de la géographie de la région dans son ensemble,
l’existence ou non d’une disproportion marquée (Délimitation maritime en mer Noire (Roumanie
c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 129, par. 213).



                                                *      *



       126. La Somalie soutient que la méthode de délimitation en trois étapes décrite ci-dessus est,
dans les circonstances de l’espèce, la seule méthode appropriée pour délimiter la frontière maritime
entre elle et le Kenya.

                                                 - 45 -

       127. Pour sa part, le Kenya avance dans ses écritures que la méthode en trois étapes n’est pas
obligatoire. Il ne conteste pas qu’elle puisse être adaptée pour parvenir à une solution équitable dans
certains cas, mais elle n’est, selon lui, pas appropriée en l’espèce. Le défendeur affirme que, à la
lumière du droit applicable, de la pratique et du contexte géographique régionaux, ainsi que du
comportement des Parties, la méthode appropriée pour aboutir à une solution équitable consiste à
recourir au parallèle, faisant valoir que celui-ci offre, en tout état de cause, la délimitation la plus
équitable en la présente affaire.



                                                *     *



       128. La Cour observe que la méthode en trois étapes n’est pas prescrite par la CNUDM et
qu’elle n’est donc pas obligatoire. C’est elle qui l’a élaborée dans sa jurisprudence en matière de
délimitation maritime en vue de parvenir à une solution équitable, ainsi que l’exigent les articles 74
et 83 de la convention. Cette méthode repose sur des critères géographiques objectifs, tout en tenant
compte de l’ensemble des circonstances pertinentes ayant une incidence sur le caractère équitable de
la frontière maritime. Elle a permis d’apporter de la prévisibilité au processus de délimitation
maritime et a été utilisée dans le passé par la Cour dans un certain nombre d’affaires (notamment
Délimitation maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 101,
par. 115 et suiv. ; Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil
2012 (II), p. 695, par. 190 ; Différend maritime (Pérou c. Chili), arrêt, C.I.J. Recueil 2014, p. 65,
par. 180 ; Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica
c. Nicaragua) et Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 190, par. 135). La méthode de délimitation maritime
en trois étapes a également été utilisée par des tribunaux internationaux (voir Délimitation de la
frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012,
p. 67, par. 239 ; Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh
c. Inde), sentence du 7 juillet 2014, RSA, vol. XXXII, p. 106, par. 346 ; Délimitation de la frontière
maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 96,
par. 324).


       129. La Cour s’abstiendra toutefois d’utiliser la méthode en trois étapes si «des facteurs
peuvent rendre son application inappropriée» (voir Différend territorial et maritime entre le
Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
C.I.J. Recueil 2007 (II), p. 741, par. 272), par exemple s’il est impossible de construire une ligne
d’équidistance à partir du littoral (ibid., p. 745, par. 283). Or, tel n’est pas le cas dans les
circonstances de l’espèce, pareille ligne pouvant bien être tracée.


       130. Par ailleurs, la Cour ne considère pas que l’utilisation du parallèle, comme le propose le
Kenya, soit la méthode appropriée pour aboutir à une solution équitable. Une frontière longeant le
parallèle produirait un effet d’amputation important sur les projections maritimes de la côte
somalienne la plus méridionale (voir croquis no 2 ci-dessus).


      131. La Cour ne voit donc aucune raison, en la présente affaire, de s’écarter de sa pratique
habituelle consistant à utiliser la méthode en trois étapes pour déterminer la frontière maritime entre
la Somalie et le Kenya dans la zone économique exclusive et sur le plateau continental.

                                                 - 46 -

2. Côtes pertinentes et zone pertinente

a) Côtes pertinentes

      132. La Cour doit commencer par déterminer les côtes pertinentes des Parties, c’est-à-dire les
côtes dont les projections se chevauchent (Délimitation maritime en mer Noire (Roumanie
c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 97, par. 99).


       133. En ce qui concerne sa propre côte pertinente, la Somalie soutient qu’elle s’étend sur
733 kilomètres à partir du point terminal de la frontière terrestre avec le Kenya au sud jusqu’à la zone
située juste au sud de Cadale, à quelque 92 kilomètres au nord de Mogadiscio. Elle précise que, au
nord de ce point, sa côte s’infléchit graduellement en s’écartant de la zone de chevauchement des
droits et n’est donc plus pertinente aux fins de la délimitation avec le Kenya.


       134. Pour ce qui est de la côte pertinente du Kenya, la Somalie, dans ses écritures, a fait valoir
que l’intégralité de la côte kényane était pertinente, hormis deux segments orientés plein sud et ne
faisant donc pas face à la zone de délimitation, à savoir les extrémités nord-est de la baie d’Ungama
dans la partie centrale de la côte kényane et le dernier segment de la côte kényane à proximité de la
Tanzanie. En excluant ces deux segments, la Somalie a conclu que la longueur totale de la côte
kényane pertinente était de 466 kilomètres. A l’audience, elle est cependant convenue que la côte
kényane dans son intégralité, de la frontière avec la Somalie au nord à celle avec la Tanzanie au sud,
était pertinente, et que sa longueur était de 511 kilomètres (voir croquis no 6 ci-après).


      135. Tout en admettant que la côte somalienne pertinente mesure 733 kilomètres, le Kenya
soutient que, si l’on applique de manière cohérente l’approche de la Somalie consistant à utiliser une
projection radiale à partir du point terminal de la frontière terrestre, cette projection doit s’étendre
jusqu’à 350 milles marins, de sorte que la côte pertinente de la Somalie ne mesure que
714 kilomètres. Il reconnaît toutefois qu’il ne s’agit pas là d’une différence importante.


        136. Quant à sa propre côte pertinente, le Kenya indique que, d’une manière générale, il
souscrit à l’approche de la Somalie. Il déclare cependant qu’il inclurait également un segment de son
littoral de 30 kilomètres situé au sud du point Chale, et évalue donc la longueur de sa côte pertinente
à environ 511 kilomètres selon sa configuration naturelle (voir croquis no 7 ci-après).


      137. La Cour a, en utilisant des projections radiales qui se chevauchent en deçà de 200 milles
marins (voir paragraphe 132 ci-dessus), déterminé que la côte pertinente de la Somalie mesurait
environ 733 km, et celle du Kenya, environ 511 km (voir croquis no 8 ci-après).

- 47 -

- 48 -

- 49 -

                                                 - 50 -

b) Zone pertinente

       138. Les Parties sont en désaccord quant à la détermination de la zone pertinente. La Somalie
procède en deux étapes. Elle commence par tracer des enveloppes d’arcs de 200 milles marins à partir
des lignes de base des Parties et définit la zone où ces arcs se croisent comme étant la zone de
chevauchement des droits potentiels, excluant celle située au sud de la frontière convenue entre le
Kenya et la Tanzanie. Cela produit une zone pertinente totale de 213 863 kilomètres carrés en deçà
de 200 milles marins. La Somalie y ajoute ensuite les espaces maritimes situés au-delà de 200 milles
marins dans lesquels les droits potentiels des Parties se chevauchent. Bien qu’elle accepte le rôle que
ces derniers jouent pour la détermination de la zone pertinente, elle limite, en fait, la zone pertinente
située au-delà de 200 milles marins au nord par le parallèle tracé à partir du point terminal de la
frontière terrestre. Il apparaît que, pour ce faire, elle se soit fondée sur la demande soumise par le
Kenya à la Commission des limites. La Somalie considère que les deux zones qu’elle a ainsi définies
forment ensemble la totalité de la zone pertinente dans les circonstances de l’espèce, couvrant donc
environ 319 542 kilomètres carrés (voir croquis no 6 ci-dessus).


       139. Le Kenya rejette l’approche que la Somalie emploie pour déterminer la zone pertinente.
Selon lui, la Somalie fait preuve d’incohérence en appliquant une approche pour définir la zone
pertinente située en deçà de 200 milles marins et une approche différente pour définir celle située au-
delà de 200 milles marins. Pour le Kenya, la zone pertinente est constituée de l’ensemble des
projections frontales des côtes pertinentes des Parties jusqu’à 350 milles marins. A l’ouest, elle est
bornée par les côtes des Parties à partir de Ras Wasin dans le sud du Kenya, en passant par le point
terminal de la frontière terrestre, et jusqu’au promontoire somalien de Gees Warshikh au nord. Sa
limite méridionale est circonscrite par la frontière convenue entre le Kenya et la Tanzanie. A l’est, la
zone pertinente est bordée par la limite du plateau continental telle que soumise par la Somalie à la
Commission des limites le 21 juillet 2014. Pour la définir au nord, le Kenya adopte une ligne droite
perpendiculaire à la côte, allant de l’extrémité de la côte pertinente à Gees Warshikh jusqu’à la limite
du plateau continental. La zone pertinente ainsi déterminée s’étend au total sur 525 300 kilomètres
carrés (voir croquis no 7 ci-dessus).


       140. La Cour ne peut souscrire à l’approche adoptée par la Somalie pour déterminer la zone
pertinente au-delà de 200 milles marins car cette approche n’est pas conforme à ses décisions
antérieures définissant ce qui constitue la zone pertinente. La Cour a ainsi précisé à diverses
occasions que «[l]a zone pertinente correspond[ait] à la partie de l’espace maritime dans laquelle les
droits potentiels des parties se chevauchent» (voir Délimitation maritime dans la mer des Caraïbes
et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière terrestre dans la partie septentrionale
d’Isla Portillos (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 184, par. 115 ; Différend
territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 683, par. 159). La
Cour rappelle en outre qu’elle a fait observer que «la zone pertinente ne p[ouvait] pas s’étendre au-
delà de celle dans laquelle les droits des Parties se chevauchent» (ibid., p. 685, par. 163). Le fait que
le Kenya ait circonscrit par le parallèle sa demande d’un plateau continental étendu soumise à la
Commission des limites ne signifie pas que ses droits potentiels ne peuvent pas s’étendre au nord de
ce parallèle. Cette demande est plutôt fondée sur l’assertion du Kenya selon laquelle le parallèle
constitue la frontière maritime entre les deux Etats, assertion que la Cour a jugée non étayée par des
éléments de preuve et ne peut accepter.

                                                  - 51 -

       141. La Cour est d’avis que la zone pertinente s’étend au nord aussi loin que se chevauchent
les projections maritimes de la côte du Kenya et de la côte de la Somalie. Elle estime qu’il convient
d’utiliser le chevauchement des projections radiales de 200 milles marins à partir du point terminal
de la frontière terrestre. En ce qui concerne la limite méridionale de la zone pertinente, elle relève
que les Parties conviennent que les espaces maritimes situés au sud de la frontière entre le Kenya et
la Tanzanie ne font pas partie de la zone pertinente. La zone pertinente, telle que définie par la Cour
aux fins de la délimitation de la zone économique exclusive et du plateau continental jusqu’à
200 milles marins des côtes, mesure environ 212 844 kilomètres carrés (voir croquis no 8 ci-dessus).


3. Ligne d’équidistance provisoire

      142. La Cour doit à présent procéder à la construction de la ligne d’équidistance provisoire.
Pour ce faire, il lui faut définir les points de base appropriés sur les côtes pertinentes des Parties qui
seront utilisés à cet effet.



                                                *      *



       143. La Somalie indique que les points de base doivent être fixés au moyen d’un logiciel
approprié sur la base des cartes marines pertinentes. Elle précise que le logiciel sélectionne
automatiquement les points qui génèrent la ligne d’équidistance, à savoir la ligne dont chaque point
est équidistant des points les plus proches des lignes de base des Parties à partir desquelles est
mesurée la largeur de la mer territoriale. En utilisant le logiciel CARIS-LOTS, et en se fondant sur
la carte marine américaine de la NGA no 61220, la Somalie a défini deux points de base de son côté
du point terminal de la frontière terrestre et deux du côté kényan. Les coordonnées fournies pour les
points de base du côté somalien sont 1° 39' 14,99" de latitude sud et 41° 35' 15,68" de longitude est,
pour S3, et 1° 35' 37,21" de latitude sud et 41° 38' 01,00" de longitude est, pour S4 ; celles fournies
pour les deux points de base du côté kényan sont 1° 43' 04,77" de latitude sud et 41° 32' 37,18" de
longitude est, pour K2, et 1° 46' 10,97" de latitude sud et 41° 30' 45,14" de longitude est, pour K3.
La Somalie fait valoir que ces quatre points de base déterminent l’intégralité du tracé de la ligne
d’équidistance jusqu’à 200 milles marins de la côte.


       144. Le Kenya, pour sa part, affirme dans l’appendice 2 que la Somalie n’a pas utilisé les
éléments cartographiques les plus fiables. Il critique le choix par la Somalie de la carte marine
américaine de la NGA no 61220, au motif que celle-ci ne contient aucune donnée géographique
nouvelle ou indépendante, appelant l’attention de la Cour sur le fait qu’elle a été établie à partir de
données provenant des cartes marines britanniques et italiennes pertinentes. Selon lui, la carte qu’il
convient d’utiliser pour choisir des points de base est la carte de l’Amirauté britannique no 3362, car
elle offre les meilleurs éléments cartographiques disponibles. Sur la base de cette carte et en utilisant
lui aussi le logiciel CARIS-LOTS, le Kenya définit les points de base suivants pour construire la
ligne d’équidistance provisoire :

                                                 - 52 -


Points de base sur la côte kényane :

                 Point de base                               Coordonnées
                       K4                      1° 43' 12,2" S - 41° 32' 38,5" E
                       K5                      1° 43' 39,0" S - 41° 32' 28,4" E
                       K6                      1° 46' 26,3" S - 41° 30' 36,2" E


Points de base sur la côte somalienne :

                   Point de base                             Coordonnées
                         S3                      1° 38' 57,0" S - 41° 35' 21,9" E
                         S4                         1° 35' 49,9" S - 41° 38' 1,8" E

Le Kenya reconnaît que la ligne d’équidistance provisoire qu’il a construite ne diffère guère de celle
proposée par la Somalie.


       145. A l’audience, la Somalie a elle aussi relevé qu’il n’y avait que très peu de différence entre
les lignes d’équidistance construites par les Parties à partir des points de base retenus par chacune
d’elles. Le demandeur a précisé qu’il serait dans tous les cas satisfait, que la Cour utilise la carte
marine américaine de la NGA no 61220, la carte de l’Amirauté britannique no 3362, ou toute autre
carte qu’elle estimerait encore plus fiable.



                                                *        *



       146. Compte tenu des vues exprimées par les Parties, la Cour considère qu’elle peut se fonder
sur la carte de l’Amirauté britannique no 3362. Elle définit les points de base suivants comme étant
appropriés aux fins de la construction de la ligne d’équidistance provisoire en deçà de 200 milles
marins des côtes :

Points de base sur la côte somalienne :

                   Point de base                             Coordonnées

                         S4                     1° 39' 09,2" S - 41° 34' 00,7" E

                         S5                     1° 38' 24,0" S - 41° 34' 35,8" E

                         S6                     1° 34' 50,2" S - 41° 37' 19,9" E

                                                 - 53 -

Points de base sur la côte kényane :

                   Point de base                          Coordonnées

                         K4                     1° 40' 25,5" S - 41° 33' 02,9" E

                         K5                     1° 47' 11,4" S - 41° 29' 10,5" E

                         K6                     1° 47' 55,0" S - 41° 28' 49,4" E

       La ligne d’équidistance provisoire tracée suivant ces points de base part de l’extrémité de la
frontière maritime dans la mer territoriale (point A) et se poursuit jusqu’à atteindre 200 milles marins
du point de départ de la frontière maritime, en un point (point 10') situé par 3° 31' 41,4" de latitude
sud et 44° 21' 02,5" de longitude est (voir croquis no 9 ci-après). Les points d’inflexion entre le
point A et la limite des 200 milles marins sont les suivants :

                 Point d’inflexion                        Coordonnées

                          7                     2° 01' 57,8" S - 42° 02' 26,7" E

                          8                     2° 05' 37,1" S - 42° 08' 26,9" E

                          9                     2° 11' 13,0" S - 42° 17' 25,5" E

                         10                     2° 20' 12,3" S - 42° 32' 04,8" E

- 54 -

                                                 - 55 -

4. Question de savoir s’il convient d’ajuster la ligne d’équidistance provisoire

       147. La Cour va maintenant rechercher s’il existe des facteurs exigeant un ajustement ou un
déplacement de la ligne d’équidistance provisoire afin d’aboutir à une solution équitable. Depuis les
affaires du Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;
République fédérale d’Allemagne/Pays-Bas), de tels facteurs ont été qualifiés de circonstances
pertinentes dans la jurisprudence de la Cour (arrêt, C.I.J. Recueil 1969, p. 53, par. 101).



                                                *       *



        148. La Somalie ne voit aucune raison d’ajuster la ligne d’équidistance provisoire. Elle affirme
que les circonstances pertinentes susceptibles de justifier un tel ajustement afin d’aboutir à une
solution équitable sont essentiellement de nature géographique, et en cite en particulier trois : l’effet
d’amputation produit par la ligne d’équidistance provisoire au regard du contexte géographique
général ; l’effet d’amputation dû à la concavité de la côte ; et la présence d’îles dans la zone maritime
pertinente. Selon la Somalie, aucune de ces circonstances ni aucune autre circonstance géographique
inhabituelle ou anormale n’existe en la présente affaire, étant donné que les côtes des Parties sont
relativement droites et ordinaires. Le demandeur fait valoir que l’accord sur la frontière maritime
conclu entre le Kenya et la Tanzanie est res inter alios acta à son égard et qu’il ne saurait donc avoir
une quelconque incidence sur la délimitation en l’espèce. Il ajoute que cet accord a pour seul effet
de priver le Kenya de certains de ses droits au-delà de 200 milles marins. La Somalie conclut donc
que la ligne d’équidistance provisoire devrait demeurer en l’état, aucun ajustement n’étant requis ou
justifié.



                                                    *



       149. Le Kenya, pour sa part, invoque cinq circonstances qui, à ses yeux, exigent que la ligne
d’équidistance provisoire soit ajustée. Selon lui, chacun de ces ajustements devrait aboutir à ce que
la frontière maritime suive le parallèle. Le défendeur soutient tout d’abord que la ligne d’équidistance
provisoire entraînerait une forte réduction de sa projection côtière, ce qui constitue une amputation
importante, prononcée et déraisonnable de ses espaces maritimes.


       150. La deuxième circonstance pertinente qui, selon le Kenya, appelle un ajustement de la
ligne d’équidistance provisoire réside dans la pratique régionale consistant à utiliser des parallèles
pour définir les frontières maritimes d’Etats sur la côte est de l’Afrique.


       151. Certains intérêts vitaux en matière de sécurité concernant les deux Parties et la
communauté internationale dans son ensemble constituent, de l’avis du Kenya, une autre
circonstance pertinente confirmant la nécessité d’ajuster la ligne d’équidistance provisoire afin
qu’elle suive le parallèle. A cet égard, le défendeur invoque les menaces liées au terrorisme et à la
piraterie.

                                                 - 56 -

       152. Le Kenya fait en outre valoir que les éléments qui témoignent du comportement constant
observé de longue date par les Parties en matière de concessions pétrolières, de patrouilles navales,
de pêche et d’autres activités démontrent l’existence d’une frontière maritime de facto suivant le
parallèle, et qu’il s’agit là d’une autre circonstance pertinente imposant d’ajuster la ligne
d’équidistance provisoire afin qu’elle suive le parallèle.


       153. Enfin, le Kenya affirme qu’une ligne d’équidistance non ajustée aurait des conséquences
désastreuses pour la subsistance et le développement économique des pêcheurs kényans qui, selon
lui, dépendent des zones de pêche situées près de la frontière somalo-kényane. Le défendeur estime
que, pour que ces derniers aient un accès équitable à ces ressources naturelles, il y a lieu d’ajuster la
ligne d’équidistance provisoire de sorte qu’elle suive le parallèle. Il s’agit là de la cinquième
circonstance dont le Kenya considère qu’elle devrait être prise en considération par la Cour.



                                                *      *



       154. A ce stade, la Cour doit «s’assurer que la ligne d’équidistance provisoire, tracée, selon la
méthode géométrique, à partir de points de base déterminés sur les côtes des parties, n’est pas, à la
lumière des circonstances particulières de l’espèce, perçue comme inéquitable» (Délimitation
maritime en mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 112, par. 155). Si tel
était le cas, elle devrait ajuster la ligne afin de parvenir à une solution équitable, ainsi que le
prescrivent les articles 74 et 83 de la convention.


      155. Comme cela a été résumé ci-dessus, le Kenya perçoit la ligne d’équidistance provisoire
comme étant inéquitable, tandis que la Somalie ne voit aucune raison plausible justifiant de l’ajuster
et considère qu’elle constituerait une frontière équitable.


       156. La Cour observe que le Kenya, en invoquant divers facteurs qu’il estime être des
circonstances pertinentes dans le contexte de la présente espèce, a invariablement cherché à obtenir
une frontière maritime dont le tracé suivrait le parallèle. Elle a déjà conclu qu’aucune frontière
maritime longeant le parallèle n’avait été établie par le passé entre la Somalie et le Kenya. Elle n’a
pas non plus retenu la méthode fondée sur le parallèle préconisée par le Kenya pour fixer la frontière
maritime entre les Parties. Or, le Kenya souhaiterait à présent obtenir le même résultat en opérant un
net déplacement de la ligne d’équidistance provisoire, qui ne serait plus orientée sud-est mais plein
est. La Cour considère que pareil déplacement de la ligne d’équidistance provisoire, tel que préconisé
par le Kenya, constituerait un ajustement radical et n’aboutirait manifestement pas à une solution
équitable. Les droits de la Somalie à un plateau continental et à une zone économique exclusive
générés par sa côte adjacente à celle du Kenya s’en trouveraient fortement réduits. Une ligne ainsi
ajustée empêcherait les côtes des Parties de produire leurs effets en matière de droits maritimes d’une
manière raisonnable et équilibrée pour chacune d’entre elles (Différend territorial et maritime
(Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 703, par. 215 ; Délimitation maritime en
mer Noire (Roumanie c. Ukraine), arrêt, C.I.J. Recueil 2009, p. 127, par. 201).


      157. La Cour commencera par examiner les facteurs invoqués par le Kenya qui ne sont pas de
nature géographique.

                                                 - 57 -

       158. S’agissant des intérêts du Kenya en matière de sécurité, la Cour mesure parfaitement les
menaces graves qui pèsent sur la sécurité dans la région et ne les sous-estime pas. Ce sont assurément
là des préoccupations légitimes que partagent les Etats de la région et toute la communauté
internationale. La Cour note les efforts déployés par cette dernière, en particulier par l’Organisation
des Nations Unies et l’Union africaine, ainsi que par différents pays, dont le Kenya, pour aider la
Somalie à rétablir la paix et la sécurité après de nombreuses années de conflits internes. Elle observe
que les frontières entre Etats, y compris les frontières maritimes, visent à apporter pérennité et
stabilité. Cela étant, la Cour est d’avis que la situation actuelle en matière de sécurité en Somalie et
dans les espaces maritimes adjacents à sa côte n’a rien de permanent et n’impose donc pas d’ajuster
la ligne d’équidistance provisoire. En outre, elle rappelle avoir précisé dans une affaire antérieure
que des considérations de sécurité légitimes pouvaient constituer des circonstances pertinentes «dans
le cas d’une délimitation maritime opérée particulièrement près du littoral d’un Etat» (Différend
territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 706, par. 222). Or,
tel n’est pas le cas ici, puisque la ligne d’équidistance provisoire ne passe pas à proximité de la côte
du Kenya. La Cour rappelle également que «l’autorité qu’exerce un Etat sur la zone économique
exclusive et le plateau continental n’est généralement pas associée à des considérations de sécurité
ni n’a d’incidence sur les droits de navigation» (ibid.).


       159. Le Kenya a également appelé l’attention de la Cour, à l’appui de l’ajustement de la ligne,
sur la question de l’accès des pêcheurs kényans aux ressources naturelles. Un tel facteur peut être
considéré comme une circonstance pertinente dans des cas exceptionnels, en particulier lorsque la
ligne est «susceptible d’entraîner des répercussions catastrophiques pour la subsistance et le
développement économique des populations des pays intéressés» (Délimitation de la frontière
maritime dans la région du golfe du Maine (Canada/Etats-Unis d’Amérique), arrêt,
C.I.J. Recueil 1984, p. 342, par. 237 ; voir aussi Délimitation maritime dans la région située entre le
Groenland et Jan Mayen (Danemark c. Norvège), arrêt, C.I.J. Recueil 1993, p. 71-72, par. 75-76).
Dans l’affaire du Golfe du Maine, la chambre de la Cour n’a pas conclu que la ligne de délimitation
qu’elle avait construite entraînerait de telles répercussions. En la présente espèce, la Cour n’est pas
convaincue, sur la base des éléments de preuve dont elle dispose, que la ligne d’équidistance
provisoire aurait des répercussions aussi néfastes pour la population kényane. En tout état de cause,
ainsi que cela appert d’une carte fournie par le Kenya, dix-sept des dix-neuf débarcadères de pêche
se situent près de l’archipel de Lamu ou sur celui-ci, et ne seraient donc pas affectés par une ligne
d’équidistance. Seuls deux débarcadères sont proches du point terminal de la frontière terrestre. Qui
plus est, la Cour doit en l’espèce prendre en considération le bien-être des populations de part et
d’autre de la ligne de délimitation. Compte tenu de ce qui précède, la Cour ne saurait donc accepter
l’argument du Kenya selon lequel la ligne d’équidistance provisoire le priverait d’un accès équitable
aux ressources halieutiques essentielles à sa population.


       160. La Cour examinera à présent un autre argument avancé par le Kenya selon lequel le
comportement constant et de longue date des Parties en matière de concessions pétrolières, de
patrouilles navales, de pêche et d’autres activités démontre l’existence d’une «frontière maritime
de facto» longeant le parallèle, ce qui imposerait d’ajuster la ligne d’équidistance provisoire.
Résumant sa jurisprudence et celle de divers tribunaux arbitraux, la Cour a eu l’occasion de déclarer
ce qui suit :

      «si l’existence d’un accord exprès ou tacite entre les parties sur l’emplacement de leurs
      concessions pétrolières respectives peut indiquer un consensus sur les espaces
      maritimes auxquels elles ont droit, les concessions pétrolières et les puits de pétrole ne
      sauraient en eux-mêmes être considérés comme des circonstances pertinentes justifiant
      l’ajustement ou le déplacement de la ligne de délimitation provisoire. Ils ne peuvent être

                                                - 58 -

      pris en compte que s’ils reposent sur un accord exprès ou tacite entre les parties.»
      (Frontière terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ;
      Guinée équatoriale (intervenant)), arrêt, C.I.J. Recueil 2002, p. 447-448, par. 304.)

Cela s’applique également à d’autres comportements, tels que les patrouilles navales ou les activités
halieutiques. La Cour a déjà conclu qu’aucune frontière maritime longeant le parallèle n’avait été
convenue entre les Parties (voir paragraphes 88 et 89 ci-dessus). Etant donné qu’il n’existe pas de
frontière maritime de facto entre la Somalie et le Kenya, elle ne saurait donc retenir l’argument de
ce dernier selon lequel, sur la base du comportement des Parties, la ligne d’équidistance provisoire
doit être ajustée de manière à la faire coïncider avec la supposée frontière maritime de facto.


        161. La Cour va maintenant examiner les deux derniers arguments qui, selon le Kenya,
justifient l’ajustement de la ligne d’équidistance provisoire. Celui-ci fait valoir que l’application
d’une ligne d’équidistance produirait un effet d’amputation important sur ses espaces maritimes. Il
ajoute que l’effet d’amputation ainsi produit est considérablement accru au-delà de la limite des
200 milles marins, tant et si bien que le Kenya se trouverait complètement coupé de la limite
extérieure du plateau continental. En outre, le Kenya soutient que le contexte et la pratique régionaux
exigent l’ajustement de la ligne d’équidistance provisoire.


       162. La Cour et certains tribunaux internationaux ont reconnu que l’utilisation d’une ligne
d’équidistance pouvait produire un effet d’amputation, en particulier lorsque le littoral est concave
(par exemple, Plateau continental de la mer du Nord (République fédérale d’Allemagne/Danemark ;
République fédérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 17, par. 8, et p. 49,
par. 89 ; Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh c. Inde),
sentence du 7 juillet 2014, RSA, vol. XXXII, p. 123, par. 408). En 1985, la Cour a réaffirmé qu’une
ligne d’équidistance «p[ouvai]t donner un résultat disproportionné quand la côte [était] … fortement
concave ou convexe» (Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt,
C.I.J. Recueil 1985, p. 44, par. 56). Le Tribunal international du droit de la mer, tout en observant
que, «dans la délimitation de la zone économique exclusive et du plateau continental, la concavité en
soi ne constitue pas nécessairement une circonstance pertinente», a également confirmé que,

      «lorsqu’une ligne d’équidistance tracée entre deux Etats produit, en raison de la
      concavité de sa côte, un effet d’amputation sur l’espace maritime auquel un de ces Etats
      a droit, l’ajustement de cette ligne peut être nécessaire de façon à aboutir à une solution
      équitable» (Délimitation de la frontière maritime dans le golfe du Bengale
      (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012, p. 81, par. 292).


       163. La Somalie fait valoir que, pour autant que le Kenya subisse quelque effet d’amputation,
celui-ci est uniquement dû à la frontière maritime fixée par accord entre le Kenya et la Tanzanie. La
Cour considère que tout effet d’amputation résultant de la frontière maritime entre le Kenya et la
Tanzanie ne constitue pas une circonstance pertinente. Les accords conclus entre ces deux pays sont
res inter alios acta (Arbitrage entre la Barbade et la République de Trinité-et-Tobago, sentence du
11 avril 2006, RSA, vol. XXVII, p. 238, par. 346) et «n’ont en [eux]-mêmes pas d’incidence sur la
frontière maritime» entre le Kenya et la Somalie (Délimitation maritime dans la mer des Caraïbes
et l’océan Pacifique (Costa Rica c. Nicaragua) et Frontière terrestre dans la partie septentrionale
d’Isla Portillos (Costa Rica c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 187, par. 123). La
question qu’il convient d’examiner en la présente espèce est toutefois de savoir si l’utilisation d’une
ligne d’équidistance produit un effet d’amputation au détriment du Kenya, non pas du fait de la
frontière convenue entre ce dernier et la Tanzanie, mais en raison de la configuration du littoral.

                                                  - 59 -

       164. Si l’examen du littoral est limité aux seules côtes du Kenya et de la Somalie, aucune
concavité n’apparaît. Toutefois, l’approche consistant à n’examiner que les côtes des deux Etats
intéressés pour évaluer l’ampleur d’un éventuel effet d’amputation résultant de la configuration
géographique du littoral peut se révéler trop restrictive. Il est vrai que, dans l’affaire de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria ; Guinée équatoriale
(intervenant)), la Cour a déclaré que la concavité du littoral pouvait constituer une circonstance
pertinente aux fins de la délimitation «lorsque cette concavité exist[ait] dans le secteur à délimiter»
(arrêt, C.I.J. Recueil 2002, p. 445, par. 297). Il convient cependant de rappeler le contexte particulier
de cette affaire et notamment l’observation de la Cour selon laquelle «[l]a concavité des côtes
camerounaises se manifest[ait] … essentiellement dans le secteur où elles f[aisaient] face à Bioko»
(ibid.), île relevant de la souveraineté d’un autre Etat, à savoir la Guinée équatoriale. Avant de faire
la déclaration précitée, la Cour avait conclu que «[l]a partie de la côte du Cameroun … fai[sant] face
à Bioko … ne saurait, par conséquent, être considérée comme faisant face au Nigéria de manière à
être pertinente pour la délimitation maritime entre ces deux Etats» (ibid., p. 443, par. 291). La
déclaration de la Cour ne devrait donc pas être interprétée comme excluant en toute circonstance que
soit prise en considération la concavité d’un littoral dans un contexte géographique plus large.


      165. L’examen de la concavité du littoral dans un contexte géographique plus large est
conforme à l’approche adoptée par la Cour et des tribunaux internationaux. Dans les deux affaires
du Plateau continental de la mer du Nord, la Cour s’est ainsi intéressée aux côtes de trois Etats,
l’Allemagne étant encadrée par les deux autres. Elle a décrit l’effet d’amputation comme suit :

             «Dans le cas d’une côte concave ou rentrante … l’application de la méthode de
      l’équidistance tend à infléchir les lignes de délimitation vers la concavité … , ce
      qui … «ampute» l’Etat riverain des zones de plateau continental situées en dehors du
      triangle» (Plateau continental de la mer du Nord (République fédérale
      d’Allemagne/Danemark ; République fédérale d’Allemagne/Pays-Bas), arrêt,
      C.I.J. Recueil 1969, p. 17, par. 8).

La Cour s’exprimait alors dans le cadre d’instances qui avaient été jointes, les affaires elles-mêmes
demeurant distinctes. Elle a précisé que, «si deux délimitations distinctes [étaient] en cause, elles
concern[aient] — on p[ouvait] même dire qu’elles cré[aient] — une situation unique» (ibid., p. 19,
par. 11), soulignant que, «[s]’il [était] vrai que les questions relatives à ces deux délimitations
auraient pu se présenter et être réglées à des moments différents, cela ne modifi[ait] en rien la nature
du problème qui se pos[ait] en fait à la Cour» (ibid.).


       166. Dans les affaires Bangladesh/Myanmar et Bangladesh c. Inde, alors même qu’elles
portaient chacune sur la frontière séparant deux Etats, le Tribunal international du droit de la mer,
dans la première, et le tribunal arbitral, dans la seconde, ont tous deux étudié la concavité des côtes
des trois Etats dans leur ensemble, le Bangladesh se trouvant au centre. En l’affaire Bangladesh
c. Inde, le tribunal arbitral a cité l’arrêt rendu dans les affaires du Plateau continental de la mer du
Nord, la sentence rendue en l’affaire Guinée/Guinée-Bissau et l’arrêt rendu en l’affaire
Bangladesh/Myanmar pour souligner que, lorsque trois Etats limitrophes bordent un littoral concave,
la méthode de l’équidistance a l’«inconvénient d’avoir pour résultat que le pays situé au centre est
enclavé par les deux autres» (Arbitrage concernant la frontière maritime dans le golfe du Bengale
(Bangladesh c. Inde), sentence du 7 juillet 2014, RSA, vol. XXXII, p. 123-124, par. 413-416).


      167. En la présente espèce, l’amputation potentielle des droits maritimes du Kenya doit être
appréciée dans le cadre d’un contexte géographique plus large. Telle a également été l’approche
adoptée par le tribunal arbitral constitué en l’affaire Guinée/Guinée-Bissau. Celui-ci a pris en

                                                 - 60 -

considération «l’ensemble de la région de l’Afrique occidentale» en vue de rechercher «une solution
tenant compte d’une façon globale de la forme de ses côtes». Il a noté qu’«[i]l s’agi[ssait] alors non
plus de se limiter au littoral court, mais de considérer le littoral long» incluant celui de la
Sierra Leone (Délimitation de la frontière maritime entre la Guinée et la Guinée-Bissau, sentence
arbitrale du 14 février 1985, RSA, vol. XIX, p. 189, par. 108, les italiques sont dans l’original). Le
tribunal a estimé que «tandis que le littoral continu des deux Guinée  ou des trois pays en comptant
la Sierra Leone  [était] plutôt concave, celui de l’Afrique de l’Ouest [était] incontestablement
convexe» (ibid.). Il a observé que, «[p]our que la délimitation entre les deux Guinée soit susceptible
d’être insérée équitablement dans les délimitations actuelles de la région ouest-africaine … , il
con[venait] de voir en quoi l’allure d’ensemble de ces délimitations s’adapt[ait] à la configuration
générale de la côte occidentale d’Afrique» (ibid., p. 189, par. 109). Le tribunal a en outre relevé que
la concavité générale du littoral des deux Etats «s’accentu[ait]» si l’on tenait compte de «la présence
de la Sierra Leone plus au sud», la Guinée étant située entre la Guinée-Bissau et la Sierra Leone
(ibid., p. 187, par. 103-104).


       168. L’amputation potentielle des droits maritimes du Kenya ne saurait être dûment observée
en examinant les côtes du Kenya et de la Somalie de manière isolée. Si les côtes continentales de la
Somalie, du Kenya et de la Tanzanie sont considérées ensemble, comme un tout, le littoral ainsi
formé apparaît incontestablement concave, et ce, davantage encore que celui constitué par les côtes
de la Guinée-Bissau, de la Guinée et de la Sierra Leone, que le tribunal arbitral a considéré comme
tel (voir paragraphe 167 ci-dessus). Situé au milieu, entre la Somalie et la Tanzanie, le Kenya subit
une amputation de ses droits maritimes. La présence de Pemba, grande île peuplée appartenant à la
Tanzanie, accentue cet effet d’amputation en raison de son incidence sur le tracé d’une ligne
d’équidistance hypothétique entre la Tanzanie et le Kenya (voir croquis no 10 ci-après).


       169. La ligne d’équidistance provisoire tracée entre la Somalie et le Kenya rétrécit
progressivement la projection côtière de ce dernier, réduisant ainsi grandement ses droits maritimes
en deçà de 200 milles marins. Cet effet d’amputation est le résultat de la configuration du littoral qui
s’étend de la Somalie à la Tanzanie, et ce, indépendamment de la ligne frontière convenue entre cette
dernière et le Kenya qui, de fait, atténue ledit effet au sud, dans la zone économique exclusive et sur
le plateau continental jusqu’à 200 milles marins.


       170. La Cour rappelle sa jurisprudence et celle des tribunaux internationaux, selon laquelle
l’ajustement de la ligne d’équidistance provisoire est justifié si l’effet d’amputation est «grave» ou
«important» (voir Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica
c. Nicaragua) et Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
c. Nicaragua), arrêt, C.I.J. Recueil 2018 (I), p. 196-197, par. 156 ; Délimitation de la frontière
maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 120,
par. 425 ; Arbitrage concernant la frontière maritime dans le golfe du Bengale (Bangladesh c. Inde),
sentence du 7 juillet 2014, RSA, vol. XXXII, p. 124, par. 417).


       171. La Cour est d’avis que, bien que l’effet d’amputation soit moins prononcé en la présente
espèce que dans d’autres affaires, il demeure suffisamment grave pour justifier un certain ajustement
afin de remédier à l’importante réduction des droits potentiels du Kenya.

- 61 -

                                                  - 62 -

       172. La Cour a jugé que, «afin d’aboutir à une solution équitable, la ligne de délimitation
d[evai]t, autant que faire se peut, permettre aux côtes des Parties de produire leurs effets, en matière
de droits à des espaces maritimes, d’une manière raisonnable et équilibrée pour chacune d’entre
elles» (Différend territorial et maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II),
p. 703, par. 215). Il s’agit là d’un critère important qui doit être appliqué au moment d’ajuster la ligne
d’équidistance provisoire. La Cour garde cependant à l’esprit les principes selon lesquels «il ne
saurait être question de refaire complètement la géographie ni de rectifier les inégalités de la nature» ;
«l’équité n’implique pas nécessairement l’égalité» et «il ne saurait être question de justice
distributive» (Plateau continental (Jamahiriya arabe libyenne/Malte), arrêt, C.I.J. Recueil 1985,
p. 39-40, par. 46). Autrement dit, l’ajustement ne doit pas conduire à un résultat déraisonnable pour
la Somalie.


       173. L’ajustement d’une ligne d’équidistance provisoire doit être apprécié au cas par cas. Ainsi
que le tribunal arbitral l’a fait observer dans l’Arbitrage entre la Barbade et la République de
Trinité-et-Tobago, «[i]l n’existe aucune formule magique» pour ajuster une ligne d’équidistance
provisoire (sentence du 11 avril 2006, RSA, vol. XXVII, p. 243, par. 373) ; tout ajustement résulte
de l’appréciation globale des circonstances pertinentes par la Cour en vue d’aboutir à une solution
équitable. Pour atténuer l’effet d’amputation décrit ci-dessus, la Cour considère qu’il est raisonnable
d’ajuster la ligne d’équidistance provisoire.


        174. Au vu des considérations qui précèdent, la Cour estime qu’il est nécessaire de déplacer
la ligne vers le nord de sorte que, à partir du point A, elle suive une ligne géodésique ayant un azimut
initial de 114°. Cette ligne atténuerait, d’une manière raisonnable et équilibrée pour chacune des
Parties, l’effet d’amputation que produit la ligne d’équidistance non ajustée en raison de la
configuration géographique des côtes de la Somalie, du Kenya et de la Tanzanie. La ligne qui en
résulte se terminerait à son intersection avec la limite des 200 milles marins de la côte du Kenya, en
un point (point B) situé par 3° 4' 21,3" de latitude sud et 44° 35' 30,7" de longitude est (voir
croquis no 11 ci-après).

- 63 -

                                                    - 64 -

5. Vérification de l’absence de disproportion

      175. A la dernière étape du processus, la Cour examinera si la ligne de délimitation envisagée
aboutit à une disproportion marquée entre le rapport de la longueur des côtes pertinentes respectives
des Parties et le rapport de la superficie des espaces attribués dans la zone pertinente par ladite ligne.


       176. La côte pertinente de la Somalie mesure 733 kilomètres, et celle du Kenya,
511 kilomètres (voir paragraphe 137 ci-dessus). Le rapport entre les côtes pertinentes est de 1 pour
1,43 en faveur de la Somalie. La frontière maritime déterminée par la Cour divise la zone pertinente
en deçà de 200 milles marins du littoral de sorte qu’environ 120 455 kilomètres carrés reviendraient
au Kenya, tandis que la partie restante, d’environ 92 389 kilomètres carrés, reviendrait à la Somalie.
Le rapport entre les zones maritimes attribuées à chacun des deux Etats s’établit donc à 1 pour 1,30
en faveur du Kenya. La comparaison entre ces deux rapports ne révèle aucune disproportion
significative ou marquée.


       177. La Cour considère donc que la ligne ajustée qu’elle a établie en tant que frontière maritime
pour les zones économiques exclusives et les plateaux continentaux de la Somalie et du Kenya en
deçà de 200 milles marins dans l’océan Indien, décrite au paragraphe 174 ci-dessus, aboutit à une
solution équitable, comme le prescrivent les paragraphes 1 des articles 74 et 83 de la convention.


                       E. Question de la délimitation du plateau continental
                                   au-delà de 200 milles marins

       178. La Cour en vient enfin à la question de la délimitation du plateau continental au-delà de
200 milles marins. Il est rappelé que les deux Parties lui ont demandé de déterminer l’intégralité du
tracé de la frontière maritime entre elles, y compris dans la partie du plateau continental qui s’étend
au-delà de cette distance (voir paragraphes 26 et 27 ci-dessus).



                                                *            *



       179. La Somalie affirme que la Cour a compétence pour délimiter cette zone maritime. A cet
égard, elle soutient que la CNUDM fait clairement la distinction entre la tâche de la Cour, qui consiste
à délimiter le plateau continental entre les Parties conformément à l’article 83, et celle de la
Commission des limites du plateau continental, dont le rôle est d’adresser aux Etats côtiers des
recommandations sur les questions concernant la fixation de la limite extérieure de leur plateau
continental au-delà de 200 milles marins, conformément à l’article 76. La Somalie souligne que les
deux Etats ont soumis des demandes complètes à la Commission concernant l’étendue de leurs
plateaux continentaux respectifs au-delà de 200 milles marins et, partant, satisfait aux obligations qui
leur incombent au regard du paragraphe 8 de l’article 76 de la convention. Le demandeur reconnaît
que, dans l’arrêt qu’elle a rendu le 19 novembre 2012 (Différend territorial et maritime (Nicaragua
c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 669, par. 129), la Cour a refusé d’exercer sa
compétence à l’égard de la demande du Nicaragua tendant à ce que soit délimité le plateau continental
étendu. Il fait cependant valoir que ce n’était pas parce que la Cour considérait que la formulation
d’une recommandation par la Commission revêtît quelque priorité par rapport à la délimitation, mais
parce qu’elle estimait que, n’ayant pas soumis une demande complète à la Commission, le Nicaragua
n’avait pas établi qu’il pouvait se prévaloir de droits à un plateau continental au-delà de 200 milles
marins chevauchant ceux de la Colombie.

                                                 - 65 -

       180. La Somalie soutient en outre que la compétence de la Cour en ce qui concerne la
délimitation du plateau continental au-delà de 200 milles marins n’est pas affectée par l’absence de
délinéation de la limite extérieure des droits respectifs des Parties sur la base des recommandations
de la Commission.


       181. Le demandeur avance que la Cour dispose de tous les éléments nécessaires pour effectuer
la délimitation dans cette zone maritime, les Parties s’étant acquittées de l’obligation procédurale,
que leur impose le paragraphe 8 de l’article 76 de la CNUDM, consistant à fournir à la Commission
des informations sur les limites de leurs plateaux continentaux au-delà de 200 milles marins. Il ajoute
que «[l]es droits des Parties concernant le plateau continental au-delà de 200 milles marins ne sont
pas en litige entre elles», et cite l’arrêt rendu le 14 mars 2012 en l’affaire de la Délimitation de la
frontière maritime dans le golfe du Bengale (Bangladesh/Myanmar), dans lequel le Tribunal
international du droit de la mer s’est déclaré satisfait des informations contenues dans les demandes
soumises par les parties à la Commission (arrêt, TIDM Recueil 2012, p. 116, par. 448-449). Selon la
Somalie, rien sur le plan juridique ou pratique ne s’oppose donc à ce que la Cour détermine le tracé
de la frontière maritime entre les Parties pendant que la Commission se livre à l’examen des
demandes de chacune d’elles et à la formulation de ses recommandations aux fins de la délinéation
de la limite extérieure de leurs plateaux continentaux respectifs.


       182. La Somalie affirme que les principes juridiques applicables à la délimitation du plateau
continental au-delà de 200 milles marins sont identiques à ceux qui s’appliquent en deçà de cette
distance. Elle estime qu’il n’existe aucune circonstance pertinente pouvant justifier un ajustement de
la ligne d’équidistance au-delà de 200 milles marins.


       183. Selon le demandeur, toute réduction globale des droits du défendeur au-delà de 200 milles
marins «ne pourrait découler que de l’accord bilatéral conclu entre le Kenya et la Tanzanie, par lequel
ce dernier s’est volontairement privé d’un très vaste espace maritime situé au sud de la frontière
parallèle négociée entre les deux Etats». La Somalie considère que le Kenya «a volontairement limité
les portions du plateau continental étendu auxquelles il pouvait prétendre en concluant un accord
avec la Tanzanie». Elle s’appuie en outre sur la sentence rendue dans l’Arbitrage entre la Barbade
et la République de Trinité-et-Tobago (sentence du 11 avril 2006, RSA, vol. XXVII, p. 238, par. 346)
pour étayer son assertion selon laquelle, en tant que tierce partie à l’égard de l’accord conclu entre le
Kenya et la Tanzanie, elle ne saurait être tenue de «fournir une compensation» au Kenya pour son
choix. En conséquence, la Somalie demande à la Cour de ne procéder à aucun ajustement de la ligne
d’équidistance provisoire au-delà de 200 milles marins.



                                                   *



       184. Fidèle à sa position selon laquelle la Somalie a acquiescé à une frontière maritime suivant
le parallèle, le Kenya soutient que celle-ci se prolonge dans la même direction au-delà de 200 milles
marins jusqu’à la limite extérieure du plateau continental, comme il l’a indiqué dans la demande qu’il
a soumise à la Commission en 2009. La Cour a déjà conclu (paragraphe 89 ci-dessus) qu’il n’existait
pas de frontière maritime longeant le parallèle convenue entre les Parties par voie d’acquiescement.

                                                    - 66 -

       185. Le Kenya précise que, si la Cour devait rejeter sa prétention relative à l’acquiescement
de la Somalie à une frontière maritime longeant le parallèle et appliquer la méthode en trois étapes,
plusieurs circonstances pertinentes imposeraient de procéder à un ajustement de la ligne
d’équidistance afin de parvenir à une solution équitable (voir paragraphes 149-153 ci-dessus). Il
soutient qu’il subirait un effet d’amputation très important au-delà de 200 milles marins si la ligne
d’équidistance revendiquée par la Somalie devait être adoptée en tant que frontière maritime. Selon
lui, une telle ligne l’amputerait de 98 % de ses droits potentiels à un plateau continental au-delà de
200 milles marins, et de tout droit à ce que la limite extérieure de son plateau continental soit établie
à 350 milles marins de ses côtes. Et le défendeur d’ajouter que cela reviendrait à ce que le plateau
continental étendu dans cette zone soit uniquement généré par les projections côtières de la Somalie
et de la Tanzanie, comme si le Kenya n’existait tout simplement pas. Cet effet d’amputation a
également été invoqué par le défendeur en tant que circonstance pertinente imposant d’ajuster la
ligne d’équidistance provisoire dans la zone économique exclusive et sur le plateau continental en
deçà de 200 milles marins. Le Kenya ne demande pas à la Cour de considérer que les accords de
frontières maritimes entre lui-même et la Tanzanie et entre celle-ci et le Mozambique sont opposables
à la Somalie, mais estime qu’ils établissent le «contexte régional» dans le cadre duquel la frontière
entre les Parties doit être appréciée. Selon lui, il n’est nullement question «d’obtenir compensation»
pour les accords qu’il a conclus, contrairement à ce qu’affirme la Somalie. Le défendeur soutient
qu’une délimitation maritime équitable ne saurait faire fi des délimitations équitables convenues par
le passé conformément au droit alors applicable, et qu’il s’agit là d’une question à la fois «d’équité
historique et de bon sens».



                                                *            *



       186. La Cour a jugé dans l’arrêt de 2017 qu’elle avait compétence pour connaître de la requête
déposée par la Somalie le 28 août 2014 et que ladite requête était recevable (C.I.J. Recueil 2017,
p. 53, par. 145, point 3)). Dans cette requête, la Somalie priait la Cour de déterminer le tracé de la
frontière maritime entre les Parties dans l’océan Indien, y compris sur la partie du plateau continental
qui s’étend au-delà de 200 milles marins (ibid., p. 10, par. 11 ; voir également paragraphes 25-27
ci-dessus).


      187. La Cour rappelle que, ainsi qu’elle l’a précisé dans l’affaire du Différend territorial et
maritime entre le Nicaragua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras),
«toute prétention [d’un Etat partie à la CNUDM] relative à des droits sur le plateau continental
au-delà de 200 milles doit être conforme à l’article 76 de la CNUDM et examinée par la Commission
des limites du plateau continental constituée en vertu de ce traité» (arrêt, C.I.J. Recueil 2007 (II),
p. 759, par. 319).


       188. La Cour observe que la Somalie et le Kenya ont tous deux, conformément au paragraphe 8
de l’article 76 de la convention, présenté à la Commission une demande concernant les limites du
plateau continental au-delà de 200 milles marins. Le Kenya a soumis sa demande le 6 mai 2009 ; la
Somalie l’a fait le 21 juillet 2014, et a communiqué à la Commission une version modifiée du résumé
de sa demande le 16 juillet 2015. Chacune des Parties avait en outre élevé une objection à l’examen
par la Commission de la demande de l’autre. Ces objections ont par la suite été retirées. La Cour note
que les Parties ont l’une et l’autre satisfait aux obligations que leur impose l’article 76 de la CNUDM.
La Commission doit cependant encore examiner ces demandes et adresser aux deux Etats des

                                                 - 67 -

recommandations sur les questions concernant la fixation des limites extérieures de leurs plateaux
continentaux. Ce n’est que lorsqu’elle aura formulé ces recommandations que la Somalie et le Kenya
pourront établir les limites extérieures définitives et de caractère obligatoire de leurs plateaux
continentaux, conformément au paragraphe 8 de l’article 76 de la convention.


      189. La Cour souligne que l’absence de délinéation de la limite extérieure du plateau
continental ne fait pas, en soi, obstacle à la délimitation de celui-ci entre deux Etats ayant des côtes
adjacentes, comme c’est le cas en la présente espèce. Ainsi que le Tribunal international du droit de
la mer l’a observé,

      «l’exercice par les cours et tribunaux internationaux de leur compétence en matière de
      délimitation de frontières maritimes, y compris sur le plateau continental, ne préjuge
      pas … de l’exercice par la Commission de ses fonctions relatives au tracé de la limite
      extérieure du plateau continental» (Délimitation de la frontière maritime dans le golfe
      du Bengale (Bangladesh/Myanmar), arrêt, TIDM Recueil 2012, p. 100, par. 379).


       190. Pour étayer l’argument selon lequel la Cour peut procéder à la délimitation du plateau
continental au-delà de 200 milles marins sur la base des informations contenues dans les demandes
que les Parties ont soumises à la Commission, la Somalie invoque en particulier l’arrêt rendu en
l’affaire Bangladesh/Myanmar. Il est vrai que, dans cette décision, le Tribunal a déterminé la
frontière maritime sur le plateau continental au-delà de 200 milles marins sur la base des demandes
que le Bangladesh et le Myanmar avaient adressées à la Commission. Les preuves scientifiques
incontestées concernant la nature unique du golfe du Bengale et les informations présentées au cours
de la procédure l’ont convaincu qu’il existait une couche continue et importante de roches
sédimentaires s’étendant de la côte du Myanmar jusqu’à la zone située au-delà de 200 milles marins.
Relevant «la présence d’une épaisse couche de roches sédimentaires sur pratiquement l’intégralité
des fonds marins du golfe du Bengale» (arrêt, TIDM Recueil 2012, p. 115, par. 445), il a conclu que
les deux parties avaient un titre sur un plateau continental au-delà de 200 milles marins (ibid.,
p. 115-116, par. 446 et 449). Cela étant, la Cour observe que, en parvenant à cette conclusion, le
Tribunal a spécifiquement tenu compte de la «situation tout à fait particulière [du golfe du Bengale],
qui fut reconnue aux cours des négociations lors de la troisième conférence des Nations Unies sur le
droit de la mer» (ibid., p. 115, par. 444).


       191. La Cour observe que les droits des Parties sur le plateau continental au-delà de 200 milles
marins doivent être déterminés par référence au rebord externe de la marge continentale, laquelle
doit être établie conformément aux paragraphes 4 et 5 de l’article 76 de la CNUDM (ibid., p. 114,
par. 437).


      192. Les paragraphes 4 et 5 de l’article 76 se lisent comme suit :

      «4. a) Aux fins de la Convention, l’Etat côtier définit le rebord externe de la marge
          continentale, lorsque celle-ci s'étend au-delà de 200 milles marins des lignes de base
          à partir desquelles est mesurée la largeur de la mer territoriale, par :

             i) Une ligne tracée conformément au paragraphe 7 par référence aux points fixes
                extrêmes où l'épaisseur des roches sédimentaires est égale au centième au
                moins de la distance entre le point considéré et le pied du talus continental ; ou

                                                  - 68 -

            ii) Une ligne tracée conformément au paragraphe 7 par référence à des points fixes
                situés à 60 milles marins au plus du pied du talus continental.

      b) Sauf preuve du contraire, le pied du talus continental coïncide avec la rupture de
         pente la plus marquée à la base du talus.

      5. Les points fixes qui définissent la ligne marquant, sur les fonds marins, la limite
         extérieure du plateau continental, tracée conformément au paragraphe 4, lettre a), i)
         et ii), sont situés soit à une distance n’excédant pas 350 milles marins des lignes de
         base à partir desquelles est mesurée la largeur de la mer territoriale, soit à une
         distance n’excédant pas 100 milles marins de l’isobathe de 2 500 mètres, qui est la
         ligne reliant les points de 2 500 mètres de profondeur.»


       193. Le droit d’un Etat à un plateau continental au-delà de 200 milles marins dépend donc de
critères géologiques et géomorphologiques, sous réserve des contraintes énoncées au paragraphe 5
de l’article 76. L’une des étapes essentielles dans tout processus de délimitation consiste à déterminer
s’il existe des droits, et si ceux-ci se chevauchent. Les circonstances de la présente espèce ne sont
pas les mêmes que celles dont le Tribunal international du droit de la mer a eu à connaître dans
l’affaire Bangladesh/Myanmar. Dans cette affaire, la situation unique du golfe du Bengale et
l’historique des négociations tenues lors de la troisième conférence des Nations Unies sur le droit de
la mer, qui donnaient un éclairage particulier aux prétentions formulées à ce sujet par les parties, se
sont révélés suffisants pour permettre au Tribunal de procéder à la délimitation de la zone située
au-delà de 200 milles marins.


       194. La Cour relève que, dans les demandes qu’ils ont adressées à la Commission, la Somalie
et le Kenya revendiquent tous deux, sur la base d’éléments de preuve scientifiques, un plateau
continental s’étendant au-delà de 200 milles marins, et que leurs revendications se chevauchent. Dans
la plus grande partie de la zone de chevauchement des revendications au-delà de 200 milles marins,
les deux Etats affirment que leur plateau continental s’étend jusqu’à une distance maximale de
350 milles marins. La Cour observe en outre qu’aucune des Parties ne conteste l’existence des droits
de l’autre à un plateau continental au-delà de 200 milles marins ni l’étendue de cette revendication ;
leur différend porte sur la frontière qui délimite ledit plateau entre elles. Les deux Parties l’ont priée,
dans leurs conclusions  la Somalie, à l’issue des audiences, et le Kenya, dans sa duplique , de
délimiter leur frontière maritime dans l’océan Indien jusqu’à la limite extérieure du plateau
continental. Pour les raisons exposées ci-dessus, la Cour va se livrer à cette tâche.


       195. En ce qui concerne les circonstances pertinentes invoquées par le Kenya pour ajuster la
ligne d’équidistance provisoire, la Cour les a déjà examinées plus haut et a ajusté ladite ligne en
conséquence dans la zone économique exclusive et sur le plateau continental jusqu’à 200 milles
marins. Elle rappelle que les deux Etats revendiquent un plateau continental s’étendant jusqu’à
350 milles marins dans la plus grande partie de la zone de chevauchement des revendications. La
Somalie revendique un plateau continental au-delà de 200 milles marins, y compris dans la zone qui
se trouve entre le point OL1, situé à l’extrémité de la ligne d’équidistance qu’elle préconise en tant
que frontière maritime, par 5° 00' 25,69" de latitude sud et 46° 22' 33,34" de longitude est, et le
point OL7, situé plus au nord, à proximité du parallèle, par 2° 00' 47,69" de latitude sud et
49° 26' 05,09" de longitude est. Le Kenya revendique un plateau continental s’étendant jusqu’à
350 milles marins dans la zone qui se trouve entre le point ECS1, situé sur la ligne hypothétique

                                                - 69 -

tracée dans le prolongement de la frontière existante avec la Tanzanie, par 4° 41' 00,29" de latitude
sud et 46° 34' 36,02" de longitude est, et le point ECS38, situé plus au nord, à une faible distance du
parallèle, par 1° 44' 21,82" de latitude sud et 47° 24' 13,79" de longitude est. Compte tenu de ce qui
précède, la Cour estime approprié de prolonger la ligne géodésique utilisée pour la délimitation de la
zone économique exclusive et du plateau continental en deçà de 200 milles marins afin de délimiter
ce dernier au-delà de cette distance.


       196. La Cour conclut par conséquent que la frontière maritime au-delà de 200 milles marins
se prolonge le long de la même ligne géodésique que la ligne ajustée en deçà de 200 milles marins,
jusqu’à ce qu’elle atteigne les limites extérieures des plateaux continentaux des Parties, qui devront
être tracées par la Somalie et le Kenya sur la base des recommandations formulées par la
Commission, ou jusqu’à ce qu’elle atteigne la zone où les droits d’Etats tiers sont susceptibles d’être
affectés. L’orientation de cette ligne est représentée sur le croquis no 12 ci-après.



                                                  *



       197. En fonction de l’étendue des droits du Kenya à un plateau continental au-delà de
200 milles marins, selon ce qui pourra être déterminé à l’avenir sur la base de la recommandation de
la Commission des limites, la ligne de délimitation pourrait engendrer une zone de taille limitée
située au-delà de 200 milles marins des côtes du Kenya et en deçà de 200 milles marins de celles de
la Somalie, mais du côté kényan de ladite ligne («zone grise»). Cette éventuelle zone grise est
représentée sur le croquis no 12. Etant donné que l’existence de cette «zone grise» n’est qu’une
éventualité, la Cour n’estime pas nécessaire, dans les circonstances de la présente espèce, de se
prononcer sur le régime juridique qui y serait applicable.

- 70 -

- 71 -

                                                  - 72 -

             V. ALLÉGATIONS DE VIOLATIONS PAR LE KENYA DE SES OBLIGATIONS
                                          INTERNATIONALES

       198. Dans ses conclusions finales, la Somalie prie la Cour de «dire et juger que, par son
comportement dans la zone litigieuse, le Kenya a violé ses obligations internationales et que, en vertu
du droit international, il est tenu de remédier à l’intégralité du préjudice subi par la Somalie». Elle a
toutefois indiqué à l’audience qu’elle n’insistait pas pour obtenir une indemnisation à raison de
violations passées. Elle prie la Cour de prescrire au défendeur de mettre fin à ses actes illicites et de
communiquer au demandeur les données techniques obtenues dans les zones dont la Cour aura jugé
qu’elles relèvent de la souveraineté ou des droits souverains et de la juridiction de la Somalie.


       199. La Somalie affirme que, par ses actions unilatérales dans la zone litigieuse, le Kenya a
violé sa souveraineté sur la mer territoriale, ses droits souverains et sa juridiction dans la zone
économique exclusive et sur le plateau continental, ainsi que les principes consacrés dans la
CNUDM. Rappelant l’article 77 de cet instrument, elle fait valoir que les activités économiques
menées dans une zone maritime litigieuse, y compris les activités d’exploration et d’exploitation,
constituent une violation des droits exclusifs de l’Etat dont la juridiction sur ladite zone est reconnue
par suite de la délimitation. Elle ajoute que, lorsqu’elle en a été informée et s’est trouvée en situation
de réagir, elle a protesté contre ces activités. Selon la Somalie, l’argument du Kenya suivant lequel
il n’existait pas de zone litigieuse avant 2014 n’est pas convaincant, étant donné qu’une zone de
chevauchement des revendications s’était fait jour à la fin des années 1970 et qu’elle est toujours
restée en litige depuis lors.


       200. Le demandeur soutient également que, quel que soit le lieu de la zone litigieuse où elles
ont été menées, les activités du Kenya constituaient une violation de l’obligation, incombant à celui-
ci au regard des paragraphes 3 des articles 74 et 83 de la CNUDM, de ne pas compromettre ou
entraver la conclusion d’un accord définitif concernant la délimitation de la zone économique
exclusive et du plateau continental. Selon lui, les violations de ces dispositions ne résultent pas
seulement d’activités unilatérales ayant des incidences physiques sur le milieu marin mais aussi, dans
certains cas, d’actes non invasifs, tels que des études sismiques, qui peuvent être considérés par les
Etats comme une violation de leurs droits souverains. La Somalie avance que les activités unilatérales
du Kenya dans la zone maritime litigieuse ont «engendr[é] de la méfiance et de l’animosité dans les
relations entre les Parties», compromettant et entravant la possibilité que celles-ci parviennent à un
accord définitif.



                                                    *



        201. Le Kenya affirme qu’il n’existait pas de différend au sujet de la frontière maritime avant
2014, lorsque la Somalie a formellement revendiqué une ligne d’équidistance. Il fait valoir qu’il avait
donc le droit de mener librement des activités conformes à ses droits souverains dans des zones dans
lesquelles il avait revendiqué et exercé une juridiction incontestée. Selon lui, ces activités ne sauraient
être considérées comme illicites, quand bien même les zones en question auraient été litigieuses et
seraient aujourd’hui attribuées par la Cour à la Somalie. Le défendeur ajoute que la Somalie confond
à tort la souveraineté dont jouit l’Etat côtier dans la mer territoriale avec les droits souverains plus
limités qui sont exercés dans la zone économique exclusive et sur le plateau continental.

                                                 - 73 -

       202. S’agissant des paragraphes 3 des articles 74 et 83 de la CNUDM, le Kenya avance que
l’obligation, pendant la période de transition, de ne pas compromettre ou entraver la conclusion d’un
accord définitif n’empêche pas toute activité dans la zone litigieuse. Il soutient que cette obligation
ne concerne que les activités qui entraînent un changement physique permanent dans la zone
litigieuse, et ne s’applique pas à celles qui ont débuté avant qu’un différend se fasse jour. Le
défendeur estime que l’interprétation extensive de ladite obligation que fait le demandeur est
contraire à la jurisprudence de la Cour et à celle des tribunaux internationaux. Il ajoute que la Somalie
n’a fourni aucun élément indiquant que son gouvernement ou sa population aient jamais perçu les
activités qu’il aurait menées comme une tentative visant à la priver de ses droits au regard du droit
international. Le Kenya souligne que la plupart des activités que mentionne la Somalie sont
antérieures à l’émergence du différend en 2014 et qu’elles étaient de nature temporaire. Par
conséquent, il fait valoir que la Somalie n’a pas établi qu’il aurait autorisé quelque activité illicite
dans la zone litigieuse.



                                                *      *



       203. La Cour examinera tout d’abord l’argument du demandeur selon lequel, par ses actions
unilatérales dans la zone litigieuse, le Kenya a violé la souveraineté de la Somalie sur la mer
territoriale ainsi que ses droits souverains et sa juridiction dans la zone économique exclusive et sur
le plateau continental. Elle rappelle que la demande de la Somalie «est présentée dans le cadre d’une
instance concernant une frontière maritime qui n’a jamais été tracée auparavant [et que le] présent
arrêt a pour effet de fixer la frontière maritime entre les deux Parties» (Différend territorial et
maritime (Nicaragua c. Colombie), arrêt, C.I.J. Recueil 2012 (II), p. 718, par. 250). La Cour estime
que, lorsque les revendications maritimes de deux Etats se chevauchent, les activités menées par l’un
dans une zone qu’un arrêt attribue par la suite à l’autre «ne peuvent être considérées comme
contrevenant aux droits souverains de ce dernier si elles ont été menées avant que l’arrêt ait été rendu
et alors que la zone concernée faisait l’objet de revendications de bonne foi par les deux Etats»
(Délimitation de la frontière maritime dans l’océan Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM
Recueil 2017, p. 159, par. 592).


       204. La Somalie tire grief de levés et d’activités de forage menés ou autorisés par le Kenya
dans le bassin de Lamu, se référant en particulier aux blocs de concession pétrolière désignés par le
défendeur comme étant les blocs L-5, L-13, L-21, L-22, L-23, L-24 et L-26. La Cour note que ces
blocs sont situés entièrement ou partiellement au nord de la ligne d’équidistance revendiquée par la
Somalie en tant que frontière maritime. Rien n’indique que les revendications du Kenya sur la zone
en question n’aient pas été formulées de bonne foi. Dans ces conditions, la Cour conclut qu’il n’a
pas été établi que les activités maritimes du défendeur, y compris celles qui ont pu être menées dans
certaines parties de la zone litigieuse à présent attribuées à la Somalie, l’aient été en violation de la
souveraineté de cette dernière ou de ses droits souverains et de sa juridiction.


       205. La Cour en vient maintenant à l’argument du demandeur selon lequel les activités du
Kenya auraient été menées en violation des paragraphes 3 des articles 74 et 83 de la CNUDM. Ces
paragraphes, qui concernent respectivement la zone économique exclusive et le plateau continental,
se lisent comme suit :

                                                  - 74 -

            «En attendant la conclusion de l’accord visé au paragraphe 1, les Etats concernés,
      dans un esprit de compréhension et de coopération, font tout leur possible pour conclure
      des arrangements provisoires de caractère pratique et pour ne pas compromettre ou
      entraver pendant cette période de transition la conclusion de l’accord définitif. Les
      arrangements provisoires sont sans préjudice de la délimitation finale.»


       206. En application de ces dispositions, des Etats dont les côtes sont adjacentes ou se font face
et qui ne sont pas parvenus à un accord sur la délimitation de la zone économique exclusive ou du
plateau continental sont tenus de faire «tout leur possible … pour ne pas compromettre ou entraver
pendant cette période de transition la conclusion de l’accord définitif». La Cour considère que la
«période de transition» mentionnée dans ces dispositions correspond à «la période allant du moment
où le différend relatif à la délimitation maritime a été établi à la délimitation finale par voie d’accord
ou [de règlement judiciaire ou arbitral]» (Délimitation de la frontière maritime dans l’océan
Atlantique (Ghana/Côte d’Ivoire), arrêt, TIDM Recueil 2017, p. 168, par. 630). Ainsi que cela a déjà
été indiqué (voir paragraphe 83 ci-dessus), la Cour est d’avis qu’un différend en matière de
délimitation maritime oppose les Parties depuis 2009. En conséquence, elle se contentera de
rechercher si les activités que le Kenya a menées après cette date ont compromis ou entravé la
conclusion d’un accord définitif sur la délimitation de la frontière maritime.


       207. La Cour observe que la Somalie tire grief de certaines activités, dont l’octroi de blocs de
concession pétrolière à des opérateurs privés et la réalisation de levés sismiques et autres dans ces
blocs, qui revêtent un «caractère temporaire» (voir Plateau continental de la mer Egée (Grèce
c. Turquie), mesures conservatoires, ordonnance du 11 septembre 1976, C.I.J. Recueil 1976, p. 10,
par. 30). Il ne s’agit pas là d’activités pouvant entraîner un changement physique permanent du
milieu marin, et il n’a pas été établi qu’elles ont eu pour effet de compromettre ou d’entraver la
conclusion d’un accord définitif sur la délimitation de la frontière maritime (voir Arbitrage
concernant la délimitation de la frontière maritime entre le Guyana et le Suriname, sentence du
17 septembre 2007, RSA, vol. XXX, p. 132-133 ; par. 466-467, 470).


       208. La Somalie tire également grief de certaines activités de forage qui, quant à elles, sont de
nature à pouvoir entraîner un changement physique permanent du milieu marin. De telles activités
sont susceptibles de modifier le statu quo entre les parties à un différend maritime et risqueraient de
compromettre ou d’entraver la conclusion d’un accord définitif (voir ibid., p. 137, par. 480). La
Somalie mentionne en particulier le forage de quatre puits dans le bassin de Lamu à partir de 2011,
des opérations de forage carottier «en mer» ou dans les «fonds marins» réalisées dans le bloc L-22
en 2013 et 2014, ainsi qu’un forage exploratoire dans le bloc L-5, qui a été «annoncé … en 2015».
Le Kenya ne conteste pas avoir autorisé des opérations de forage dans le bassin de Lamu, mais
affirme qu’«il n’y a pas eu de carottage des fonds marins» dans le bloc L-22 en 2014, et que le forage
prévu dans le bloc L-5 n’a «jamais eu lieu».


       209. La Cour relève que, dans une présentation faite en 2011 par un commissaire du ministère
kényan de l’énergie, il est fait référence à des opérations de forage en mer dans le bassin de Lamu ;
seuls sont cependant mentionnés des puits forés jusqu’en 2007. Sur une carte contenue dans le rapport
final d’évaluation stratégique environnementale et sociale du secteur pétrolier au Kenya, publié en
décembre 2016 par le ministère de l’énergie et du pétrole du Kenya, figurent quatre puits forés dans
le bassin de Lamu après 2009, mais tous sont situés au sud et à une distance importante de la ligne
d’équidistance revendiquée par la Somalie en tant que frontière maritime. Aucun puits foré après
2009 dans les blocs de concession pétrolière mentionnés par la Somalie n’y est représenté. S’agissant

                                                   - 75 -

du prétendu forage réalisé dans le bloc L-22, deux documents diffusés par un opérateur privé
indiquent que «des forages carottiers en mer [étaient] en cours dans la concession L-22» en 2013 et
que, «[d]ans la concession L-22, des opérations de forage carottier des fonds marins ont été réalisées
au début de l’année 2014». Ces documents n’indiquent toutefois pas les lieux précis où ces opérations
ont été réalisées. Quant au prétendu forage dans le bloc L-5, la Somalie n’a fourni à la Cour aucun
élément de preuve indiquant qu’une telle opération ait jamais eu lieu. En conséquence, au vu des
éléments dont elle dispose, la Cour n’est pas en mesure de déterminer de manière suffisamment
certaine que des opérations de forage ayant pu entraîner un changement physique permanent dans la
zone litigieuse se sont déroulées après 2009.


       210. La Cour observe en outre que, en 2014, les Parties ont entamé des négociations sur la
délimitation maritime (voir paragraphe 69 ci-dessus) et que, en 2016, le Kenya a suspendu ses
activités dans la zone litigieuse et proposé à la Somalie de conclure des arrangements provisoires.


       211. Compte tenu de ces circonstances, la Cour ne peut conclure que les activités menées par
le Kenya dans la zone litigieuse ont compromis ou entravé la conclusion d’un accord définitif sur la
délimitation de la frontière maritime, en violation du paragraphe 3 de l’article 74 ou du paragraphe 3
de l’article 83 de la CNUDM.


       212. Pour les raisons exposées ci-dessus, la Cour conclut que le Kenya n’a pas manqué à ses
obligations internationales en raison des activités maritimes auxquelles il s’est livré dans la zone
litigieuse. La responsabilité internationale du défendeur n’étant pas engagée, point n’est besoin
qu’elle examine la demande de réparation formulée par la Somalie. La conclusion du demandeur doit
donc être rejetée.


       213. La frontière maritime entre les Parties ayant été déterminée, la Cour attend de chacune
d’elles qu’elle respecte pleinement la souveraineté, les droits souverains et la juridiction de l’autre,
conformément au droit international.



                                                     *


                                               *            *



      214. Par ces motifs,

      LA COUR,

      1) A l’unanimité,

       Dit qu’il n’existe pas de frontière maritime convenue entre la République fédérale de Somalie
et la République du Kenya longeant le parallèle décrit au paragraphe 35 ci-dessus ;

                                                 - 76 -

      2) A l’unanimité,

       Décide que le point de départ de la frontière maritime unique délimitant les espaces maritimes
respectifs de la République fédérale de Somalie et de la République du Kenya est situé à l’intersection
de la ligne droite partant de la dernière borne frontière permanente (BP 29) à angle droit de la
direction générale de la côte avec la laisse de basse mer, au point de coordonnées 1° 39' 44,0" de
latitude sud et 41° 33' 34,4" de longitude est (WGS 84) ;

      3) A l’unanimité,

       Décide que, à partir du point de départ, la frontière maritime dans la mer territoriale suit la
ligne médiane décrite au paragraphe 117 ci-dessus, jusqu’à ce qu’elle atteigne la limite des 12 milles
marins au point situé par 1° 47' 39,1" de latitude sud et 41° 43' 46,8" de longitude est (WGS 84)
(point A) ;

      4) Par dix voix contre quatre,

       Décide que, à partir du point où prend fin la frontière dans la mer territoriale (point A), la
frontière maritime unique délimitant la zone économique exclusive et le plateau continental en deçà
de 200 milles marins entre la République fédérale de Somalie et la République du Kenya suit la ligne
géodésique ayant pour azimut initial 114°, jusqu’à ce qu’elle atteigne la limite des 200 milles marins
mesurée à partir des lignes de base servant à mesurer la largeur de la mer territoriale de la République
du Kenya, au point situé par 3° 4' 21,3" de latitude sud et 44° 35' 30,7" de longitude est (WGS 84)
(point B) ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Bennouna,
          Mmes Xue, Sebutinde,         MM. Robinson,      Iwasawa,    Nolte,   juges ;   M. Guillaume,
          juge ad hoc ;

      CONTRE : MM. Abraham, Yusuf, Bhandari, Salam, juges ;

      5) Par neuf voix contre cinq,

      Décide que, à partir du point B, la frontière maritime délimitant le plateau continental se
poursuit le long de la même ligne géodésique jusqu’à ce qu’elle atteigne la limite extérieure du
plateau continental ou la zone où les droits d’Etats tiers sont susceptibles d’être affectés ;

      POUR : Mme Donoghue, présidente ; M. Gevorgian, vice-président ; MM. Tomka, Bennouna,
          Mmes Xue, Sebutinde, MM. Iwasawa, Nolte, juges ; M. Guillaume, juge ad hoc ;

      CONTRE : MM. Abraham, Yusuf, Bhandari, Robinson, Salam, juges ;

      6) A l’unanimité,

     Rejette la demande formulée par la République fédérale de Somalie dans sa conclusion finale
numéro 4.

                                               - 77 -

      Fait en anglais et en français, le texte anglais faisant foi, au Palais de la Paix à La Haye,
le douze octobre deux mille vingt et un, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au Gouvernement de la République
fédérale de Somalie et au Gouvernement de la République du Kenya.




                                                                          La présidente,
                                                            (Signé)    Joan E. DONOGHUE.




                                                                           Le greffier,
                                                            (Signé)    Philippe GAUTIER.


       Mme la présidente DONOGHUE joint à l’arrêt l’exposé de son opinion individuelle ;
MM. les juges ABRAHAM et YUSUF joignent à l’arrêt les exposés de leur opinion individuelle ;
Mme la juge XUE joint une déclaration à l’arrêt ; M. le juge ROBINSON joint à l’arrêt l’exposé de son
opinion individuelle en partie concordante et en partie dissidente ; M. le juge ad hoc GUILLAUME
joint à l’arrêt l’exposé de son opinion individuelle.




                                                                (Paraphé)     J.E.D.




                                                                (Paraphé)     Ph.G.



                                           ___________

